Exhibit 10.1

 

Execution Version

 

INCREMENTAL JOINDER AGREEMENT

 

Dated as of November 25, 2013

 

among

 

BALLY TECHNOLOGIES, INC.

 

as the Borrower

 

and

 

CERTAIN SUBSIDIARIES OF BALLY TECHNOLOGIES, INC.

 

as Loan Parties

 

and

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

and

 

THE INCREMENTAL TERM LENDERS PARTY HERETO

 

WELLS FARGO SECURITIES, LLC
J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
GOLDMAN SACHS BANK USA
and
UNION BANK, N.A.

 

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

INCREMENTAL JOINDER AGREEMENT

 

THIS INCREMENTAL JOINDER AGREEMENT (this “Agreement”), dated as of November 25,
2013, is among BALLY TECHNOLOGIES, INC., a Nevada corporation (the “Borrower”),
each Subsidiary of the Borrower listed on the signature pages hereto (together
with the Borrower, the Acquired Company, SHFL International, LLC and SHFL
Properties LLC, the “Loan Parties”), the Incremental Term B Lenders set forth in
Schedule 1 hereto (the “Incremental Term B Lenders”), the Lead Arrangers listed
on the signature pages hereto (the “Lead Arrangers”) and Bank of America, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders under the Credit Agreement.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the lenders party thereto and the Administrative
Agent are parties to the Second Amended and Restated Credit Agreement dated as
of April 19, 2013 (as subsequently amended by Amendment No. 1 on August 27,
2013) (the “Credit Agreement”).  Capitalized terms not otherwise defined in this
Agreement have the same meanings as specified in the Credit Agreement.  Each
reference herein to Subsidiaries of the Borrower or to Loan Parties shall mean
and refer to the Subsidiaries of the Borrower and to Loan Parties after giving
effect to the Acquisition (which, in the case of Loan Parties, shall include the
Acquired Company and each one of its Subsidiaries that is required to become a
Loan Party pursuant to the terms of the Credit Agreement).

 

(2)           The Borrower has requested that each Incremental Term B Lender
provide a term loan commitment in the principal amount set forth opposite its
name in Schedule 1 hereto in an aggregate principal amount of $1,100,000,000
(each such commitment, a “Term B Loan Commitment” and, collectively, the “Term B
Loan Commitments”, and such Incremental Term Loans, the “Term B Loans”), and the
Incremental Term B Lenders are willing to provide such Term B Loan Commitments
and Term B Loans, subject in each case to the terms and conditions set forth
herein.

 

(3)           The Loan Parties, the Incremental Term B Lenders and the
Administrative Agent are entering into this Agreement in order to provide
Incremental Term Loans to the Borrower in accordance with Section 2.15 of the
Credit Agreement.

 

SECTION 1.        New Commitments and New Loans.  Pursuant to Section 2.15 of
the Credit Agreement, and subject to the satisfaction of the conditions set
forth in Section 3 hereof:

 

(a)     Each Incremental Term B Lender agrees, severally and not jointly, to
make a single loan to the Borrower on the Acquisition Closing Date in a
principal amount not to exceed its respective Term B Loan Commitment.

 

(b)     The Administrative Agent hereby approves of the Incremental Term B
Lenders as “Incremental Term Lenders” for all purposes under the Credit
Agreement and approves of the terms of the Term B Loans as set forth in
Section 2 hereof.

 

SECTION 2.        Terms of the Term B Loans.  Pursuant to Section 2.15 of the
Credit Agreement, the terms of the Term B Loans shall be as follows:

 

(a)   The aggregate principal amount of the Term B Loans and Term B Loan
Commitments shall be $1,100,000,000.

 

(b)   The Maturity Date with respect to the Term B Loans shall be the date that
is seven (7) years following the Acquisition Closing Date.

 

--------------------------------------------------------------------------------


 

(c)   The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term B Lenders, on the last Business Day of each March, June,
September and December occurring prior to the Maturity Date of the Term B Loans,
a principal amount of the Term B Loans (as adjusted from time to time pursuant
to Section 2.05 of the Credit Agreement) equal to 0.25% of the original
aggregate principal amount of the Term B Loans, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

 

(d)   The Applicable Margin with respect to the Term B Loans shall be 3.25% per
annum in the case of any Eurodollar Rate Loan that is a Term B Loan and 2.25%
for any Base Rate Loan that is a Term B Loan.

 

(e)   Solely for the purposes of calculation of interest payable in respect of
Term B Loans, the term “Base Rate” shall mean, for any day, a fluctuating rate
per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate”, (c) the Eurodollar Rate
plus 1.00% and (d) 2.00%.  The “prime rate” is a rate set by Bank of America,
N.A. based upon various factors including Bank of America, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of
America, N.A. shall take effect at the opening of business on the day specified
in the public announcement of such change.

 

(f)    Solely for the purposes of calculation of interest payable in respect of
Term B Loans, the term “Eurodollar Rate” shall mean (a) for any Interest Period
with respect to a Eurodollar Rate Loan, the higher of (i) 1.00% per annum and
(ii) the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, and (b) for any interest calculation
with respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR,
at or about 11:00 a.m., London time determined two London Banking Days prior to
such date for Dollar deposits with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

(g)   With respect to Obligations related to the Term B Loans, the term “Default
Rate” shall mean (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans under the Term B Facility plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

(h)   Notwithstanding anything herein or in the Credit Agreement to the
contrary, in the event that, on or prior to the date which is six (6) months
after the Acquisition Closing Date, there occurs (i) any Repricing Event or
(ii) in connection with a Repricing Event constituting an amendment or
conversion of Term B Loans, any Incremental Term Lender (as defined in the
Credit Agreement) is required to assign its Term B Loans pursuant to the last
paragraph of Section 10.01 of the Credit Agreement, the Borrower shall on the
date of such Repricing Event pay to the Administrative Agent, for the account of
each Incremental Term Lender (as defined in the Credit Agreement) with such Term
B Loans that are subject to such Repricing Event or are required to be so
assigned, a fee equal to 1.00% of the principal amount of the Term B Loans
subject to such Repricing Event or required to be so assigned.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Section 2(h), “Repricing Event” shall mean (i) any
prepayment or repayment of Term B Loans with the proceeds of, or any conversion
or amendment (by way of amendment, amendment and restatement, mandatory
assignment or otherwise) of Term B Loans into, any new or replacement tranche of
term loans bearing interest with an “effective yield” less than the “effective
yield” applicable to Term B Loans being prepaid or (ii) any repricings of the
Term B Loans (whether pursuant to an amendment, amendment and restatement,
mandatory assignment or otherwise) that reduces the “effective yield” applicable
to the Term B Loans (with the “effective yield” in each case being determined
after taking into account upfront fees, interest rate spreads, interest rate
benchmarks floors and original interest discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity) but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such new or replacement loans and without taking into account any
fluctuations in the Eurodollar Rate or comparable rate).

 

(i)    Each (a) prepayment of Term B Loans from the proceeds of any Refinancing
Term Facility shall be applied to the principal repayment installments thereof
on a pro rata basis and (b) other prepayment of Term B Loans pursuant to the
provisions of Section 2.05(b) of the Credit Agreement shall be applied to the
principal repayment installments of the Term B Facility on a pro rata basis.

 

(j)    On the Acquisition Closing Date, the Borrower shall pay to the
Administrative Agent for the account of each Incremental Term B Lender an
upfront fee in the amount of 0.50% of the Term B Loan Commitments of such
Incremental Term B Lender on such date.

 

(k)   The aggregate Term B Loan Commitments shall be automatically and
permanently reduced to zero on the Acquisition Closing Date to the extent not
funded on such date.

 

(l)    All other terms not described herein and relating to the Term B Loans
shall be the same as the terms of the Term A Loans, except to the extent
otherwise set forth in the Credit Agreement.

 

SECTION 3.        Conditions to Effectiveness.  Each Incremental Term B Lender
agrees to make its respective Term B Loans to the Borrower in an aggregate
principal amount not to exceed its Term B Loan Commitment on and as of the date
(the “Acquisition Closing Date”) on which the following conditions shall have
been satisfied:

 

(a)   The Administrative Agent shall have received from each party hereto either
(i) an original counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or .pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement (followed
promptly by original counterparts to be delivered to the Administrative Agent).

 

(b)   The Administrative Agent shall have received a favorable written opinion,
on behalf of itself and the Lenders, of (i) Gibson, Dunn & Crutcher LLP, counsel
to the Loan Parties as to matters of New York law and California law,
(ii) Fennemore Craig, P.C., counsel to the Borrower and certain of the Loan
Parties as to matters of Nevada law and (iii) Faegre Baker Daniels LLP, counsel
to the Borrower and certain other Loan Parties as to matters of Minnesota law,
each such opinion (A) dated the Acquisition Closing Date, (B) addressed to the
Administrative Agent and the Lenders, (C) covering the Borrower and each Loan
Party that is organized under the laws of Nevada, New York, California and
Minnesota and (D) otherwise customary in form and substance for Acquisition
Related Transactions of the type contemplated hereby and reasonably satisfactory
to the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

(c)   The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

 

(i)            a copy of the certificate or articles of incorporation,
certificate of limited partnership or certificate of formation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official) in its jurisdiction of organization;

 

(ii)           a certificate of the Secretary or Assistant Secretary (or similar
officer) of each Loan Party dated the Acquisition Closing Date and certifying:

 

(A)          that attached thereto is a true and complete copy of the by-laws
(or partnership agreement, limited liability operating agreement or other
equivalent governing documents) of such Loan Party as in effect on the
Acquisition Closing Date and at all times since the date of the resolutions
described in clause (B) below;

 

(B)          that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and any other Loan
Document to which such Loan Party is party and, in the case of the Borrower, the
borrowing of Term B Loans, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Acquisition Closing
Date;

 

(C)          that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above;

 

(D)          as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of such Loan Party; and

 

(E)           as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

 

(iii)          certification of a director or another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer executing the certificate delivered pursuant to
Section 3(c)(ii) hereof; and

 

4

--------------------------------------------------------------------------------


 

(iv)          a certificate of a Responsible Officer of the Borrower as to
satisfaction of the conditions set forth in Sections 3(j), 3(k), 3(m) and
3(q) hereof.

 

(d)   The Administrative Agent shall have received (i) a perfection certificate
with respect to the Loan Parties dated the Acquisition Closing Date and duly
executed by a Responsible Officer of each Loan Party, (ii) the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such Persons, in each case as indicated on such perfection certificate,
together with copies of the financing statements (or similar documents)
disclosed by such search, and intellectual property searches at the United
States Copyright Office and the United States Patent and Trademark Office, and
accompanied by evidence reasonably satisfactory to the Administrative Agent that
the Liens indicated in any such financing statement or search result (or similar
document) would be permitted as of the Acquisition Closing Date under
Section 7.01 of the Credit Agreement or have been (or will be) released or
terminated on the Acquisition Closing Date.

 

(e)   The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 6.07 of the
Credit Agreement, each of which shall be endorsed or otherwise amended, after
use of commercially reasonable efforts by the Borrower, to name the
Administrative Agent as additional insured on all liability policies and as loss
payee on property policies, pursuant to endorsements in form and substance
reasonably satisfactory to the Administrative Agent (such endorsements, the
“Endorsements”); provided, that, to the extent the Administrative Agent has not
received the Endorsements as of the Acquisition Closing Date after the
Borrower’s having used commercially reasonable efforts to obtain the same, then
the Borrower shall deliver (or cause to be delivered) the Endorsements to the
Administrative Agent not later than ninety (90) days after the Acquisition
Closing Date (which period may be extended by the Administrative Agent in its
reasonable discretion).

 

(f)    The Administrative Agent shall have received a solvency certificate,
executed by the chief financial officer of the Borrower, in the form attached
hereto as Exhibit A attesting to the Solvency of the Borrower and the Loan
Parties (including the Acquired Company) on a consolidated basis both before and
after giving effect to the Acquisition Related Transactions.

 

(g)   The Administrative Agent shall have a perfected first priority Lien in all
of the Collateral, to the extent such Collateral can be perfected by
(1) delivery of certificates representing Equity Interests in respect of any
Domestic Subsidiaries directly owned by a Loan Party, (2) the filing of a
financing statement or (3) the recordation of any intellectual property security
agreement with the United States Patent and Trademark Office or the United
States Copyright Office.  Without limiting the generality of the foregoing, the
Administrative Agent shall have received:

 

(i)            a counterpart of each applicable Collateral Document (other than
Mortgages), or amendments or joinders thereto, duly executed by each Loan Party
that is to be a party thereto, which shall be in full force and effect on the
Acquisition Closing Date and, if applicable, be filed or in form for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid Lien on the property
described therein on the Acquisition Closing Date;

 

(ii)           certificates representing the Pledged Collateral in respect of
Domestic Subsidiaries referred to in the Pledge Agreement, accompanied by
undated stock powers executed in blank and all instruments evidencing
Indebtedness constituting Collateral indorsed in blank;

 

5

--------------------------------------------------------------------------------


 

(iii)          a counterpart of each intellectual property security agreement,
filed or in form suitable for filing or recording with the United States Patent
and Trademark Office or the United States Copyright Office, as applicable; and

 

(iv)          proper financing statements filed or in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreements, covering the Collateral described
in the Security Agreements.

 

(h)   The Administrative Agent shall have received a counterpart to the
Guaranty, duly executed and delivered by the Acquired Company and each
Subsidiary of the Acquired Company that is required to become a Guarantor.

 

(i)    The Borrower shall have used commercially reasonable efforts to execute
and deliver (or cause each applicable Guarantor to execute and deliver)
(A) (i) a Mortgage or amendment to any existing Mortgage with respect to any
real property owned by a Loan Party and required to be included in the
Collateral and (ii) other documents and instruments as may be required to grant
the Administrative Agent a first priority perfected Lien on all assets and
property of any Loan Party (other than Excluded Collateral), including, with
respect to the Mortgages, affidavits, flood hazard certificates and title
insurance (including endorsements, reinsurance and/or coinsurance), each in
forms and amounts reasonably satisfactory to the Administrative Agent; provided,
that, to the extent the Borrower has not executed and delivered a Mortgage (or
amendment to any existing Mortgage) or such other documents and instruments, in
each case, in accordance with the preceding sentence as of the date hereof, the
Borrower shall execute and deliver (or cause to be executed and delivered by the
applicable Loan Party) not later than sixty (60) days after the Acquisition
Closing Date such Mortgage (or amendment to any existing Mortgage) or such other
documents and instruments, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and (B) such documents, assignments or
other instruments required to update the record owner of any intellectual
property owned by any Loan Party registered at the United States Patent and
Trademark Office or the United States Copyright Office to reflect a prior name
change of such Loan Party and provide satisfactory evidence of the same to the
Administrative Agent; provided, that, to the extent such Loan Party has not
executed and delivered any such documents, assignments or instruments as of the
date hereof, within sixty (60) days of the Acquisition Closing Date (or such
longer period as the Administrative Agent may agree in its sole discretion),
Borrower shall (or cause the applicable Loan Party to) update the record owner
of any intellectual property owned by any Loan Party registered at the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, to reflect a prior name change of such Loan Party and provide
satisfactory evidence of the same to the Administrative Agent. The Borrower
shall use commercially reasonable efforts, within sixty (60) days of the
Acquisition Closing Date, to execute and file with the United States Patent and
Trademark office or the United States Copyright Office, as applicable, any
assignment, release, instrument or other document (and shall use commercially
reasonable efforts to procure the cooperation of third parties as necessary in
order to obtain or complete such assignment, release, instrument or other
document) necessary to (i) evidence the transfer of record ownership from a
third party to a Loan Party, (ii) release (or evidence the release of) any Liens
(other than Permitted Liens), or (iii) otherwise establish a clear chain of
title, as applicable, for certain registered intellectual property agreed by the
Borrower and the Administrative Agent prior to the date hereof.

 

6

--------------------------------------------------------------------------------


 

(j)    Since July 15, 2013, there shall not have occurred a Company Material
Adverse Effect. “Company Material Adverse Effect” means any change, effect,
development or circumstance which, individually or in the aggregate, has
resulted in, or would reasonably be expected to result in, a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise)
or results of operations of the Company and its Subsidiaries, taken as a whole;
provided, however, that changes, effects, developments or circumstances to the
extent resulting from, directly or indirectly, the following shall be excluded
from the determination of Company Material Adverse Effect:  (i) any change,
effect, development or circumstance in any of the industries or markets in which
the Company or its Subsidiaries operate; (ii) any change in any Law or GAAP (or
changes in interpretations or enforcement of any Law or GAAP) applicable to the
Company or any of its Subsidiaries or any of their respective properties or
assets; (iii) changes in general economic, regulatory or political conditions or
the financial, credit or securities markets in general (including changes in
interest or exchange rates, stock, bond and/or debt prices); (iv) any acts of
God, natural disasters, earthquakes, hurricanes, terrorism, armed hostilities,
sabotage, war or any escalation or worsening thereof; (v) the negotiation,
execution, announcement or the consummation of the Acquisition Agreement or the
Acquisition Related Transactions contemplated thereby (including the impact of
any of the foregoing on relationships with customers, suppliers, licensors,
employees or regulators (including any Gaming Authority), and any suit, action
or proceeding arising therefrom or in connection therewith); (vi) any action
taken as expressly permitted or required by the Acquisition Agreement (it being
understood and agreed that actions taken by the Company or its Subsidiaries
pursuant to its obligations under Section 6.1 of the Acquisition Agreement to
conduct its business in the ordinary course pursuant to the first paragraph of
Section 6.1 of the Acquisition Agreement shall not be excluded in determining
whether a Company Material Adverse Effect has occurred) or any action taken at
the written direction of Parent or Merger Sub; (vii) any changes in the market
price or trading volume of the Company Common Stock, any changes in credit
ratings or any failure (in and of itself) by the Company or its Subsidiaries to
meet internal, analysts’ or other earnings estimates, budgets, plans, forecasts
or financial projections of its revenues, earnings or other financial
performance or results of operations (but not excluding any change, effect,
development or circumstance giving rise to any such change or failure to the
extent such change, effect, development or circumstance is not otherwise
excluded pursuant to this definition); or (viii) changes, effects, developments
or circumstances arising from or relating to the identity of Parent or Merger
Sub or Parent’s ability to obtain the Gaming Approvals; provided, further, that,
with respect to clauses (i), (ii), (iii), and (iv), the impact of such change,
effect, development or circumstance, is not disproportionately adverse to the
Company and its Subsidiaries, taken as a whole, relative to other companies in
the industries in which the Company and its Subsidiaries operate (each
capitalized term used in the definition of Company Material Adverse Effect
(other than the defined term Acquisition Agreement) has the meaning given to
such term in the Acquisition Agreement as in effect on July 15, 2013).

 

(k)   The Acquisition will have been consummated substantially simultaneously
with the funding of the Term B Loans on the Acquisition Closing Date in
accordance with the terms of the Acquisition Agreement without giving effect to
any amendment, waiver, modification or consent thereunder by the Borrower
(including, without limitation, any waiver of any condition precedent to the
closing thereunder) that is or would be materially adverse to the Incremental
Term B Lenders, without the consent of the Lead Arrangers, such consent not to
be unreasonably withheld; it being agreed that (i) any decrease in excess of 10%
in the consideration paid in connection with the Acquisition shall constitute a
change materially adverse to the Incremental Term B Lenders unless approved by
the Lead Arrangers, and any decrease of less than 10% of the consideration paid
shall be applied to reduce the Term B Loans and (ii) any amendment, waiver,
modification or consent relating to the definition of “Company Material Adverse
Effect” or Section 4.10 in the Acquisition Agreement as in effect on July 15,
2013 shall be deemed to be materially adverse to the Incremental Term B Lenders.

 

7

--------------------------------------------------------------------------------


 

(l)    After giving effect to the Acquisition Related Transactions, neither the
Borrower, nor any of its Subsidiaries shall have outstanding any Indebtedness or
preferred stock other than (i) the Term B Loans and the loans and other
extensions of credit under the Credit Agreement and (ii) other Indebtedness
permitted to remain outstanding pursuant to Section 7.02 of the Credit
Agreement, and the Lead Arrangers shall have received customary pay-off letters
or other evidence reasonably satisfactory to the Lead Arrangers of the repayment
of any other Indebtedness.

 

(m)  Since July 15, 2013, without the consent of all Lead Arrangers, neither the
Borrower nor any of its Subsidiaries shall have incurred any Indebtedness (other
than the Term B Loans pursuant to this Agreement) pursuant to Section 2.14 or
Section 2.15 of the Credit Agreement as in effect on July 15, 2013.

 

(n)   The Lead Arrangers have received (i) copies of audited consolidated
financial statements for the Borrower and its Subsidiaries for the most recent
three fiscal years ended more than 90 days prior to the Acquisition Closing Date
and quarterly unaudited financial statements for the first three quarterly
periods ended since the last audited financial statements and more than 45 days
prior to the Acquisition Closing Date; (ii) copies of audited consolidated
financial statements for the Acquired Company and its Subsidiaries for the most
recent three fiscal years ended more than 90 days prior to the Acquisition
Closing Date and quarterly unaudited financial statements for the first three
quarterly periods ended since the last audited financial statements and more
than 45 days prior to the Acquisition Closing Date; (iii) a pro forma
consolidated balance sheet and related pro forma consolidated income statements
of the Borrower and its Subsidiaries (based on the financial statements of the
Borrower and the Acquired Company referred to in clauses (i) and (ii) above) as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the
Acquisition Closing Date (or, if the most recently completed fiscal period is
the end of a fiscal year, ended at least 90 days before the Acquisition Closing
Date), prepared after giving pro forma effect to the Acquisition Related
Transactions as if the Acquisition Related Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other financial statements) (prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended, and all other
rules and regulations of the SEC under such Securities Act, and including other
adjustments reasonably acceptable to the Lead Arrangers); and (iv) projections
prepared by management of balance sheets, income statements and cashflow
statements of the Borrower and its Subsidiaries (after giving pro forma effect
to the Acquisition), which will be quarterly for the first year after the
Acquisition Closing Date and annually thereafter for the term of the Term B
Loans.  With respect to the matters described in sub-section (i) and (ii) above,
the filing of the required financial statements on Form 10-K and Form 10-Q by
the Borrower or the Acquired Company, as the case may be, shall satisfy the
foregoing requirements.

 

(o)   The Lead Arrangers shall have received, at least five (5) business days
prior to the Acquisition Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act.

 

(p)   All fees and expenses due to the Incremental Term B Lenders, the Lead
Arrangers, the Administrative Agent and counsel to the Lead Arrangers and the
Administrative Agent, including all fees and expenses due under the Fee Letter
dated July 15, 2013 and made between the Borrower and the Lead Arrangers, will
have been paid, to the extent an invoice therefor was presented at least two
business days prior to the Acquisition Closing Date (or such later date as the
Borrower may agree).

 

8

--------------------------------------------------------------------------------


 

(q)   The Specified Representations shall be true and correct in all material
respects (or, if qualified by materiality or material adverse effect, in all
respects).

 

SECTION 4.        Reference to and Effect on the Credit Agreement; Confirmation
of Guarantors.  (a)  On and after the effectiveness of this Agreement, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by, and after giving effect to,
this Agreement.

 

(b)   Each Loan Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Loan Documents (including the Security Agreements
and the other Collateral Documents) to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by, and after giving
effect to, this Agreement, and each reference to “Lender” therein shall, for the
avoidance of doubt, include each Incremental Term Lender (as defined in the
Credit Agreement), including the Incremental Term B Lenders.  Without limiting
the generality of the foregoing, the Collateral Documents (in the case of the
Mortgages, after giving effect to any amendments thereto required to give effect
to the Term B Loans) and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, as amended by, and after giving effect to, this Agreement (in
the case of the Mortgages, subject to any limitations contained in the Mortgages
on maximum indebtedness or maximum indebtedness permitted to be secured
thereby), in each case subject to the terms thereof.

 

(c)   Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Documents) and confirms that (in the case
of the Mortgages, if any after giving effect to any amendments required to give
effect to the Term B Loans) such liens and security interests continue to secure
the Obligations under the Loan Documents, including, without limitation, all
Obligations resulting from or incurred pursuant to the Term B Loans (in the case
of the Mortgages, subject to any limitations contained in the Mortgages on
maximum indebtedness or maximum indebtedness permitted to be secured thereby),
in each case subject to the terms thereof and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations pursuant to
the Guaranty, including, without limitation, all Obligations resulting from or
incurred pursuant to the Term B Loans.

 

(d)   The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Administrative Agent or any other Person under any of
the Loan Documents, or constitute a waiver of any provision of any of the Loan
Documents.

 

(e)   This Agreement is a Loan Document.

 

SECTION 5.        Incremental Term B Lenders.

 

(a)   Each Incremental Term B Lender (i) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 3 hereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) represents and
warrants that its name set forth on its signature page hereto is its legal name;
(iv) confirms that it is not the Borrower or any of its Subsidiaries or an
Affiliate of any of them; (v) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto, and, without limiting the generality of the
foregoing, appoints the Administrative Agent to act as its agent for the purpose
of acquiring, holding, and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure the Obligations, together with such powers and
discretion as are reasonably incidental thereto; (vi) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vii) attaches any U.S. Internal Revenue Service forms required under
Article III of the Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

(b)   On and after the Acquisition Closing Date, each of the Incremental Term B
Lenders shall be a party to the Credit Agreement as a Lender, shall be bound
thereby, and shall have all of the rights and obligations of a Lender
thereunder.  All notices and other communications provided for hereunder or
under the Loan Documents to any Incremental Term B Lender shall be to its
address as set forth in the administrative questionnaire it has furnished to the
Administrative Agent.

 

SECTION 6.        Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 3. Delivery of an executed counterpart to this Agreement by
facsimile or .pdf transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be effective as delivery
of a manually signed original.

 

SECTION 7.        Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 8.        Miscellaneous. The provisions of Section 10.14(b), (c) and
(d) and Section 10.15 of the Credit Agreement are incorporated herein mutatis
mutandis, and the parties hereto hereby agree that such provisions shall apply
to this Agreement with the same force and effect as if set forth herein in their
entirety.

 

SECTION 9.        Consent.  Effective on the date hereof, (i) that certain
patent assignment dated September 26, 2008 shall be amended and restated in the
form attached hereto as Exhibit B (as so amended, the “Amended Patent Security
Agreement”), (ii) that certain trademark assignment dated September 26, 2008
shall be amended and restated in the form attached hereto as Annex C (as so
amended, the “Amended Trademark Security Agreement”) and (iii) that certain
copyright security and pledge agreement dated September 26, 2008 shall be
amended and restated in the form attached hereto as Annex D (as so amended, the
“Amended Copyright Security Agreement”), and each Person executing this
Agreement in its capacity as a “Lender” under the Credit Agreement hereby agrees
and consents to the amendment and restatement of the foregoing agreements.

 

[remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

BALLY TECHNOLOGIES, INC.

 

as Borrower

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Treasurer

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company

 

 

 

 

By: B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

 

By: BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE
R.L. DE C.V.

 

 

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Treasurer

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as Administrative Agent and, for purposes of Section 9,

 

a Lender

 

 

 

 

 

By:

/s/ Anthony W. Kell

 

 

Name: Anthony W. Kell

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

 

Title: Managing Director

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Incremental Term B Lender and, for purposes of Section 9, a Lender

 

 

 

 

 

By:

/s/ Mitchell Broth

 

 

Name: Mitchell Broth

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

as a Lead Arranger

 

 

 

 

 

By:

/s/ Westley White

 

 

Name: Westley White

 

 

Title: Vice President

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC

 

as a Lead Arranger

 

 

 

 

 

By:

/s/ Chris Lingenfelter

 

 

Name: Chris Lingenfelter

 

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

for purposes of Section 9, a Lender

 

 

 

 

 

By:

/s/ Jeff Bailard

 

 

Name: Jeff Bailard

 

 

Title: Executive Director

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

as a Lead Arranger

 

 

 

 

 

By:

/s/ William A. Bowen, Jr.

 

 

Name: William A. Bowen, Jr.

 

 

Title: MD

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

as a Lead Arranger and, for purposes of Section 9, a Lender

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

as a Lead Arranger and, for purposes of Section 9, a Lender

 

 

 

By:

/s/ Pierre Bury

 

 

Name: Pierre Bury

 

 

Title: Vice President

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Incremental Term B Lenders

 

Term B Loan Commitments

 

Wells Fargo Bank, National Association

 

$

1,100,000,000.00

 

TOTAL

 

$

1,100,000,000.00

 

 

[Signature Page for Incremental Joinder Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SOLVENCY CERTIFICATE

 

[Date]

 

This Solvency Certificate is being executed and delivered pursuant to
Section 3(f) of the certain Incremental Joinder Agreement, dated as of [  ],
2013, among BALLY TECHNOLOGIES, INC., a Nevada corporation (the “Borrower”),
each Subsidiary of the Borrower listed on the signature pages thereto (together
with the Borrower, the “Loan Parties”), the Incremental Term B Lenders listed on
the signature pages thereto (the “Incremental Term B Lenders”), and Bank of
America, N.A. (“Bank of America”), as administrative agent (in such capacity,
the “Administrative Agent”) under that certain Second Amended and Restated
Credit Agreement dated as of April 19, 2013 (as subsequently amended by
Amendment No. 1 on August 27, 2013) (as so amended, and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders party thereto from time to
time, and Bank of America, as the Administrative Agent, Swing Line Lender and
L/C Issuer.  Capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Credit Agreement.

 

I, [·], the Chief Financial Officer of the Borrower, in such capacity and not in
an individual capacity, hereby certify as follows:

 

1.                                      I am generally familiar with the
businesses and assets of the Borrower and its Subsidiaries, taken as a whole,
and have made such investigation and inquiries as to the financial condition of
the Borrower and its Subsidiaries as are necessary and prudent for the purposes
of providing this Solvency Certificate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement;
and

 

2.                                      As of the date hereof and after giving
effect to the Acquisition Related Transactions and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and the Acquisition Related Transactions, that:

 

(a)                                 the fair value of the property of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of the Borrower
and its Subsidiaries, on a consolidated basis;

 

(b)                               the present fair salable value of the assets
of the Borrower and its Subsidiaries, on a consolidated basis, is not less than
the amount that will be required to pay the probable liabilities of the Borrower
and its Subsidiaries, on a consolidated basis, on their debts as they become
absolute and matured;

 

(c)                                the Borrower and its Subsidiaries do not
intend to, and do not believe that they will, incur debts or liabilities beyond
the ability of the Borrower and its Subsidiaries, on a consolidated basis, to
pay such debts and liabilities as they mature;

 

(d)                               the Borrower and its Subsidiaries are not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which the property of the Borrower and its Subsidiaries, on a
consolidated basis, would constitute an unreasonably small capital; and

 

--------------------------------------------------------------------------------


 

(e)                               the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.

 

For the purposes hereof, the amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

By:

 

 

Name:

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Amended Patent Security Agreement

 

--------------------------------------------------------------------------------


 

Execution Version

 

AMENDED AND RESTATED PATENT SECURITY AGREEMENT

 

This AMENDED AND RESTATED PATENT SECURITY AGREEMENT (this “Agreement”) dated as
of November 25, 2013, is made by Bally Technologies, Inc., a Nevada corporation
(“Borrower”) and each of its subsidiaries listed on the signature pages hereto
(each a “Subsidiary Grantor”, and together with Borrower and each other Person
who may become a party hereto pursuant to Section 8 of this Agreement, the
“Grantors”), in favor of Bank of America, N.A., as administrative agent (in such
capacity and together with its successors and assigns, the “Administrative
Agent”), for the benefit of the Secured Parties under the Credit Agreement
referred to below, with reference to the following facts:

 

RECITALS

 

A.                                    Pursuant to that certain Credit Agreement,
dated as of September 26, 2008, among Borrower, the Lenders referred to therein,
and the Administrative Agent (as from time to time amended, restated, extended,
renewed, modified or supplemented), the Grantors executed and delivered that
certain Patent Assignment, dated as of September 26, 2008 (as from time to time
amended, restated, extended, renewed, modified or supplemented, the “Existing
Patent Assignment”).

 

B.                                    Borrower has entered into that certain
Second Amended and Restated Credit Agreement, dated as of April 19, 2013, among
Borrower, the Lenders referred to therein, and the Administrative Agent (as
amended by the Amendment No. 1 to Second Amended and Restated Credit Agreement,
dated as of August 27, 2013, and as it may from time to time be further amended,
restated, extended, renewed, modified or supplemented, the “Credit Agreement”),
and accordingly the parties hereto desire to amend and restate the Existing
Patent Assignment pursuant to this Agreement.  This Agreement is one of the Loan
Documents referred to in the Credit Agreement.

 

C.                                    The Subsidiary Grantors have guaranteed
the obligations of Borrower pursuant to the Credit Agreement.

 

D.                                    Pursuant to the Credit Agreement, the
Lenders had made, and are making, certain credit facilities available to
Borrower.  Additionally, as contemplated by the Credit Agreement, from time to
time, certain Secured Parties may enter into Secured Cash Management Agreements
and/or Secured Hedge Agreements with the Borrower and/or the Grantors.

 

E.                                     As a condition to the continued
availability of such credit facilities, Secured Cash Management Agreements and
Secured Hedge Agreements, the Grantors are required to enter into this Agreement
to pledge certain Collateral (as hereinafter defined) to the Administrative
Agent for the benefit of the Secured Parties as herein provided.

 

F.                                      The Grantors expect to realize direct
and indirect benefits as the result of the availability of (i) the
aforementioned credit facilities to the Borrower and (ii) the aforementioned
Secured Cash Management Agreements and Secured Cash Hedge Agreements, as the
result of financial or business support which will be provided to the Grantors
by Borrower and each other Grantor.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend and maintain the
aforementioned credit facilities to Borrower and the Secured Parties to extend
and maintain the financial accommodations under the Secured Cash Management
Agreements and Secured Hedge Agreements, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Grantors hereby jointly and severally represent, warrant, covenant and agree as
follows:

 

1.                                      Definitions.  Terms defined in the
Credit Agreement and not otherwise defined in this Agreement shall have the
meanings defined for those terms in the Credit Agreement.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Agreement” means this Amended and Restated Patent Security Agreement, and any
extensions, modifications, renewals, restatements, supplements or amendments
hereof, including, without limitation, any documents or agreements by which
additional Grantors become party hereto.

 

“Collateral” means and includes all of the following: (a) all of the Grantors’
now-existing, or hereafter acquired, right, title, and interest in and to all of
the Grantors’ patents, together with all applications, registrations, and
recordings relating to the foregoing in the United States Patent and Trademark
Office (“USPTO”) or in any similar office or agency of the United States, any
State thereof, or any political subdivision thereof, or in any other countries,
and all reissues, divisions, continuations, continuations-in-part, extensions,
reexaminations and renewals thereof, including those patents, applications,
registrations and recordings described in Schedule 1 hereto (the “Patents”);
(b) all patentable inventions and improvements thereto; (c) all licenses and
sublicenses of Patents, to the extent that there exists no prohibition as a
matter of law or pursuant to such agreements governing such license or
sublicense on the transfer thereof for security as contemplated by this
Agreement; (d) any and all proceeds of any of the foregoing, including license
fees, royalties, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto;  and (e) the right to sue or
otherwise recover for past, present and future infringement or other violation
of the Patents or any licenses with respect thereto.

 

“Grantors” means those Persons mentioned in the preamble to this Agreement and
those entities that become parties hereto as provided in Section 6.12 of the
Credit Agreement or Section 8 hereof, and each of them, and any one or more of
them, jointly and severally.

 

“Secured Obligations” means (a) in the case of Borrower, any and all present and
future Obligations of any type or nature of Borrower arising under or relating
to the Credit Agreement, the Secured Cash Management Agreements, the Secured
Hedge Agreements and the Loan Documents or any one or more of them and (b) in
the case of the Subsidiary Grantors, all present and future Obligations of any
type or nature of the Subsidiary Grantors, or any one or more of them, arising
under or relating to the Guaranty or any other Loan Documents, or with respect
to any Secured Cash Management Agreement or any Secured Hedge Agreement or any
one or more of them; provided, that in the case of each Grantor (other than
Borrower), the Secured Obligations of such Grantor shall exclude any Excluded
Swap Obligations of such Grantor.

 

2

--------------------------------------------------------------------------------


 

2.                                      Grant of Security Interest.  For
valuable consideration, the Grantors and each of them hereby jointly and
severally pledge and grant to the Administrative Agent (for and on behalf of the
Secured Parties) a security interest, to secure the prompt and indefeasible
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, acceleration or otherwise) of the Secured
Obligations, and each of them, in and to all of the presently existing and
hereafter acquired Collateral.  This Agreement is a continuing and irrevocable
agreement and all the rights, powers, privileges and remedies hereunder shall
apply to any and all Secured Obligations, including those arising under
successive transactions which shall either continue the Secured Obligations,
increase or decrease them and notwithstanding the bankruptcy of any Grantor or
any other event or proceeding affecting any Grantor.

 

3.                                      Representations, Warranties and
Covenants.  The Grantors, and each of them, represent, warrant and agree that:

 

(a)                                 All of the existing Collateral is valid and
subsisting in full force and effect, and the Grantors have good and marketable
title thereto, and the right and power to grant the security interests granted
hereunder. The Grantors will, at their expense, perform all acts and execute all
documents necessary to maintain the existence of the Collateral as valid and
subsisting, including, without limitation, the filing of any maintenance fees or
affidavits.  The Collateral is not subject to any Liens or licenses of any
nature whatsoever, whether recorded or unrecorded, except as permitted by the
Credit Agreement.

 

(b)                                 As of the date hereof, none of the Grantors
owns any Patents registered, or subject to pending applications, in the USPTO
other than those against which the Administrative Agent already has perfected a
security interest pursuant to the Existing Patent Assignment, or those described
in Schedule 1.

 

(c)                                  Upon the delivery of any report
supplementing Schedule 5.17 to the Credit Agreement made pursuant to
Section 6.02(j) of the Credit Agreement, the applicable Grantor shall execute
and deliver to the Administrative Agent, in form and detail reasonably
satisfactory to the Administrative Agent and suitable for filing with the USPTO,
a supplement to this Agreement substantially in the form of Exhibit A hereto
evidencing the grant to the Administrative Agent of a security interest in any
Patents reflected on such report supplementing Schedule 5.17 to the Credit
Agreement. Each Grantor authorizes the Administrative Agent to modify this
Agreement by amending Schedule 1 to include any new Patents, and any patent
renewal of any Grantor applied for and or otherwise obtained hereafter.

 

(d)                                 No Grantor has abandoned any of the Patents,
and no Grantor will do any act, or omit to do any act, whereby the Patents may
become abandoned, canceled, invalidated, or unenforceable,  where such
abandonment, cancellation, invalidation, or unenforceability may constitute a
Material Adverse Effect.  Each Grantor shall notify the Administrative Agent
promptly if it knows, or has reason to know, of any reason why any application,
registration, or recording may become abandoned, canceled, invalidated, or
unenforceable, and if as a result thereof, a Material Adverse Effect may result.

 

3

--------------------------------------------------------------------------------


 

(e)                                  The Grantors will render any assistance, as
the Administrative Agent may reasonably determine is necessary, to the
Administrative Agent in any proceeding before the USPTO, any federal or state
court, or any similar office or agency in the United States, or any State
therein, or any other country, to protect the Administrative Agent’s security
interest in the Patents.

 

(f)                                   The Grantors assume all responsibility and
liability arising from the use of the Patents, and each Grantor hereby
indemnifies and holds the Administrative Agent and each of the Secured Parties
harmless from and against any claim, suit, loss, damage, or expense (including
reasonable attorneys’ fees) arising out of any alleged defect in any product
manufactured, promoted, or sold by any Grantor (or any Affiliate or Subsidiary
thereof) in connection with any Patents or out of the manufacture, promotion,
labeling, sale, or advertisement of any such product by any Grantor or any
Affiliate or Subsidiary thereof.

 

(g)                                  The Grantors shall promptly notify the
Administrative Agent in writing of any adverse determination in any proceeding
in the USPTO or any other foreign or domestic Governmental Agency, court or
body, regarding any Grantor’s ownership of any of the Patents.  In the event of
any material infringement of any of the Patents by a third party, the Grantors
shall promptly notify the Administrative Agent of such infringement and sue for
and diligently pursue damages for such infringement unless it is in the best
interest of the Grantors not to pursue such proceeding.  In the event that the
Grantors elect not to pursue any rights that might apply to the applicable
Grantor in connection with the infringement, the Grantors will notify the
Administrative Agent of such election.

 

(h)                                 Each Grantor shall, at its sole expense, do,
make, execute and deliver all such additional and further acts, things,
assurances, and instruments, in each case in form and substance satisfactory to
the Administrative Agent, relating to the creation, validity, or perfection of
the security interests provided for in this Agreement under 35 U.S.C.
Section 261, 15 U.S.C. Section 1051 et seq., the Uniform Commercial Code or
other Law of the United States, the State of New York, or of any countries or
other States as the Administrative Agent may from time to time reasonably
request, and shall take all such other action as the Administrative Agent may
reasonably require to more completely vest in and assure to the Administrative
Agent its security interest in any of the Collateral, and each Grantor hereby
irrevocably authorizes the Administrative Agent or its designee, at such
Grantor’s expense, to execute such documents, and file such financing statements
with respect thereto with or without such Grantor’s signature, as the
Administrative Agent may reasonably deem appropriate.  In the event that any
recording or refiling (or the filing of any statement of continuation or
assignment of any financing statement) or any other action, is required at any
time to protect and preserve such security interest, the Grantors shall, at
their sole cost and expense, cause the same to be done or taken at such time and
in such manner as may be necessary and as may be reasonably requested by the
Administrative Agent.  Each Grantor further authorizes the Administrative Agent
to have this or any other similar security agreement recorded or filed with the
USPTO or other appropriate federal, state or government office.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Following the Administrative Agent’s
request thereof and the applicable Grantor’s failure to perform, the
Administrative Agent is hereby irrevocably appointed by each Grantor as its
lawful attorney and agent, with full power of substitution to execute and
deliver on behalf of and in the name of any or all Grantors, such financing
statements and other documents and agreements, and to take such other action as
the Administrative Agent may deem necessary for the purpose of perfecting,
protecting or effecting the security interests granted herein and effected
hereby, and any mortgages or Liens necessary or desirable to implement or
effectuate the same, under any applicable Law, and the Administrative Agent is
hereby authorized to file on behalf of and in the name of any or all Grantors,
at the Grantors’ sole expense, such financing statements, documents and
agreements in any appropriate governmental office.

 

(j)                                    The Administrative Agent may, in its sole
discretion, pay any amount, or do any act which the Grantors fail to pay or do
as required hereunder to preserve, defend, protect, maintain, record, amend, or
enforce the Secured Obligations, the Collateral, or the security interest
granted hereunder, including, but not limited to, all filing or recording fees,
court costs, collection charges, and reasonable attorneys’ fees.  The Grantors
will be liable to the Administrative Agent for any such payment, which payment
shall be deemed an advance by the Lenders to the Grantors, shall be payable on
demand, together with interest at the per annum rate then applicable to Base
Rate Advances under the Credit Agreement, or the Default Rate, if applicable,
and shall be part of the Secured Obligations.

 

4.                                      Events of Default.  Any “Event of
Default” as defined in the Credit Agreement shall constitute an Event of Default
hereunder.

 

5.                                      Rights and Remedies.  Upon the
occurrence and during the continuance of any such Event of Default, in addition
to all other rights and remedies of the Administrative Agent, whether provided
under Law, the Credit Agreement or otherwise, the Administrative Agent may
enforce its security interest hereunder which may be exercised without notice
to, or consent by, any Grantor, except as such notice or consent is expressly
provided for hereunder.  Upon such enforcement:

 

(a)                                 the Administrative Agent may use any of the
Patents for the sale of goods, completion of work in process, or rendering of
services in connection with enforcing any security interest granted to the
Administrative Agent by the Grantors.

 

(b)                                 the Administrative Agent may grant such
license or licenses relating to the Collateral for such term or terms, on such
conditions and in such manner, as the Administrative Agent shall, in its sole
discretion, deem appropriate.  Such license or licenses may be general, special,
or otherwise, and may be granted on an exclusive or nonexclusive basis
throughout all or part of the United States of America, its territories and
possessions, and all foreign countries.

 

(c)                                  the Administrative Agent may assign, sell,
or otherwise dispose of the Collateral, or any part thereof, either with or
without special conditions or stipulations, except that the Administrative Agent
agrees to provide the Grantors with five (5) days’

 

5

--------------------------------------------------------------------------------


 

prior written notice of any proposed disposition of the Collateral.  The
requirement of sending notice conclusively shall be met if such notice is
mailed, first class mail, postage prepaid, to Borrower, on behalf of all
Grantors.  Each Grantor hereby irrevocably appoints Borrower as its agent for
the purpose of receiving notice of sale hereunder, and agrees that such Grantor
conclusively shall be deemed to have received notice of sale when notice of sale
has been given to Borrower.  Each Grantor expressly waives any right to receive
notice of any public or private sale of any Collateral or other security for the
Secured Obligations except as expressly provided in this Section 5(c).  The
Administrative Agent shall have the power to buy the Collateral, or any part
thereof, and the Administrative Agent shall also have the power to execute
assurances and perform all other acts which the Administrative Agent may, in the
Administrative Agent’s sole discretion, deem appropriate or proper to complete
such assignment, sale, or disposition.  In any such event, the Grantors shall be
liable for any deficiency.

 

(d)                                 In addition to the foregoing, in order to
implement the assignment, sale or other disposition of any of the Collateral
pursuant to Section 5(c) hereof, the Administrative Agent may, at any time,
execute and deliver, on behalf of the Grantors, and each of them, pursuant to
the authority granted in powers of attorney, one or more instruments of
assignment of the Patents (or any application, registration, or recording
relating thereto), in form suitable for filing, recording, or registration.  The
Grantors agree to pay the Administrative Agent, on demand, all costs incurred in
any such transfer of the Collateral, including, but not limited to any taxes,
fees, and reasonable attorneys’ fees.

 

(e)                                  The Administrative Agent may first apply
the proceeds actually received from any such use, license, assignment, sale, or
other disposition of Collateral first to the reasonable costs and expenses
thereof, including, without limitation, reasonable attorneys’ fees and all
legal, travel, and other expenses which may be incurred by the Administrative
Agent.  Thereafter, the Administrative Agent may apply any remaining proceeds to
such of the Secured Obligations as provided in the Credit Agreement.  The
Grantors shall remain liable to the Administrative Agent for any expenses or
Secured Obligations remaining unpaid after the application of such proceeds, and
the Grantors will pay the Administrative Agent, on demand, any such unpaid
amount, together with interest at the rate(s) set forth in the Credit Agreement.

 

(f)                                   Upon request of the Administrative Agent,
the Grantors shall supply to the Administrative Agent, or the Administrative
Agent’s designee, the Grantors’ knowledge and expertise relating to the
manufacture and sale of the products and services relating to the Patents and
the Grantors’ customer lists and other records relating to the Patents and the
distribution thereof.

 

Nothing contained herein shall be construed as requiring the Administrative
Agent to take any such action at any time.  All of the Administrative Agent’s
rights and remedies, whether provided under Law, the Credit Agreement, this
Agreement, or otherwise, shall be cumulative, and none is exclusive of any right
or remedy otherwise provided herein or in any of the other Loan Documents, at
law or in equity.  Such rights and remedies may be enforced alternatively,
successively, or concurrently.

 

6

--------------------------------------------------------------------------------


 

6.                                      Waivers.

 

(a)                                 Each Grantor hereby waives any and all
rights that it may have to a judicial hearing, if any, in advance of the
enforcement of any of the Administrative Agent’s rights hereunder, including,
without limitation, its rights following any Event of Default and during the
continuance thereof to take immediate possession of the Collateral and exercise
its rights with respect thereto.

 

(b)                                 The Administrative Agent shall not be
required to marshal any present or future security for (including, but not
limited to, this Agreement and the Collateral subject to a security interest
hereunder), or guaranties of, the Secured Obligations or any of them, or to
resort to such security or guaranties in any particular order.  Each Grantor
hereby agrees that it will not invoke any Law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Agreement or any other instrument
evidencing any of the Secured Obligations or by which any of such Secured
Obligations is secured or guaranteed, and each Grantor hereby irrevocably waives
the benefits of all such Laws.

 

(c)                                  Except for notices specifically provided
for herein, each Grantor hereby expressly waives demand, notice, protest, notice
of acceptance of this Agreement, notice of loans made, credit extended,
collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description.  With respect both to the
Secured Obligations and any collateral therefor, each Grantor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, of any Person primarily or secondarily liable, to the acceptance
of partial payment thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Administrative
Agent may deem advisable.  The Administrative Agent shall have no duty as to the
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, nor as to the preservation of any rights
pertaining thereto except as otherwise required by Law.  The Administrative
Agent may exercise its rights with respect to the Collateral without resorting
or regard to other collateral or sources of reimbursement for liability.  The
Administrative Agent shall not be deemed to have waived any of its rights upon
or under the Credit Agreement or the Collateral unless such waiver be in writing
and signed by the Administrative Agent.  No delay or omission on the part of the
Administrative Agent in exercising any right shall operate as a waiver of any
right on any future occasion.  All rights and remedies of the Administrative
Agent under the Credit Agreement or on the Collateral, whether evidenced hereby
or by any other instrument or papers, shall be cumulative and may be exercised
singularly or concurrently.

 

7.                                      Costs and Expenses.

 

(a)                                 Without limiting any reimbursement
obligations under the Credit Agreement and the other Loan Documents, and without
duplication thereof, the Grantors will pay any and all charges, costs and taxes
incurred in implementing or subsequently amending this Agreement, including,
without limitation, recording and filing fees, appraisal fees, stamp taxes, and
reasonable fees and disbursements of each Secured

 

7

--------------------------------------------------------------------------------


 

Party’s counsel incurred by each Secured Party, and fees and time charges for
attorneys who may be employees of each Secured Party, in connection with this
Agreement, and in the enforcement of this Agreement and in the enforcement or
foreclosure of any Liens, security interests or other rights of any Secured
Party under this Agreement, or under any other documentation heretofore, now, or
hereafter given to any Secured Party in furtherance of the transactions
contemplated hereby.

 

(b)                                 The Grantors agree to reimburse each Secured
Party for and indemnify it against, any and all losses, expenses and liabilities
(including liabilities for penalties) of whatever kind or nature sustained and
reasonably incurred in connection with any claim, demand, suit or legal or
arbitration proceeding relating to this Agreement, or the exercise of any rights
or powers hereunder, including reasonable attorneys’ fees and disbursements, and
fees and time charges for attorneys who may be employees of such Secured Party,
except losses, expenses and liabilities arising out of such Secured Party’s own
gross negligence or willful misconduct.

 

8.                                      Joinder.  Any other Person may become a
Grantor hereunder and become bound by the terms and conditions of this Agreement
by executing and delivering to the Administrative Agent an Instrument of Joinder
substantially in the form attached hereto as Exhibit B, accompanied by such
documentation as the Administrative Agent may require to establish the due
organization, valid existence and good standing of such Person, its
qualification to engage in business in each material jurisdiction in which it is
required to be so qualified, its authority to execute, deliver and perform this
Agreement, and the identity, authority and capacity of each Responsible Officer
thereof authorized to act on its behalf.

 

9.                                      Release of Grantors.  This Agreement and
all of the Secured Obligations of the Grantors hereunder shall be released upon
termination of the Aggregate Commitments and payment in full of all of the
Secured Obligations (other than (A) contingent indemnification obligations as to
which no claim has been made and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

 

Additionally, Collateral that is released or is required to be released from the
security interest created by this Agreement in order to permit the Grantors to
consummate any disposition of stock or assets, merger, consolidation,
amalgamation, acquisition, transfer or dividend payment or distribution that the
Grantors are permitted to consummate pursuant to the Loan Documents, if any,
shall be so released by the Administrative Agent at such times and to the extent
necessary or appropriate to permit the Grantors to consummate such permitted
transactions promptly following the Administrative Agent’s receipt of written
request therefor by the Grantors specifying the purpose for which release is
requested and such further certificates or other documents as the Administrative
Agent shall request in its reasonable discretion to confirm that the Grantors
are permitted to consummate such permitted transaction and to confirm its
replacement Lien on appropriate collateral (unless replacement collateral is not
required pursuant

 

8

--------------------------------------------------------------------------------


 

to the Loan Documents).  Any request for any permitted release shall be
transmitted to the Administrative Agent.

 

Upon such release of the Grantors’ Secured Obligations hereunder, or release of
Collateral permitted hereunder, the Administrative Agent shall return any
Collateral to the Grantors, or to the Person or Persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things, reasonably required for the
return of the applicable Collateral to the Grantors, or to the Person or Persons
legally entitled thereto, and to evidence or document the release of the
Administrative Agent’s and the other Secured Party’s interests in such
Collateral arising under this Agreement, all as reasonably requested by, and at
the sole expense of, the Grantors.

 

10.                               Continuing Effect.  This Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against the Grantors for liquidation or reorganization, should
the Grantors become insolvent or make an assignment for the benefit of creditors
or should a receiver or trustee be appointed for all or any significant part of
the Grantors’ assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by the
Administrative Agent or any other Secured Party, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

11.                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent, and any attempted assignment without such consent shall be
null and void.  By accepting the benefits of the Loan Documents, each Hedge Bank
and Cash Management Bank agrees to be bound by all of the applicable provisions
thereof.

 

12.                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Grantor and
the Administrative Agent, subject to any consents required under the Credit
Agreement; provided that any provision of this Agreement imposing obligations on
any Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent; provided, further, no such waiver
amendment, supplement or modification shall require the consent of any Hedge
Bank or Cash Management Bank except as may be expressly provided in the Credit
Agreement.

 

13.                               Additional Powers and Authorization.  The
Administrative Agent shall be entitled to the benefits accruing to it as the
Administrative Agent under the Credit Agreement and the other Loan Documents. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may employ agents, trustees, or attorneys-in-fact and may vest any of

 

9

--------------------------------------------------------------------------------


 

them with any Property (including, without limitation, any Collateral assigned
hereunder), title, right or power deemed necessary for the purposes of such
appointment.

 

14.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.

 

15.                               SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.

 

(a)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST THE GRANTORS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(b)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF

 

10

--------------------------------------------------------------------------------


 

THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

16.                               Miscellaneous.

 

(a)                                 The Grantors and the Administrative Agent
may from time to time agree in writing to the release of certain of the
Collateral from the security interest created hereby.

 

(b)                                 Any notice, request, demand or other
communication required or permitted under this Agreement shall be in writing and
shall be deemed to be properly given if done in accordance with Section 10.02 of
the Credit Agreement.

 

(c)                                  Except as otherwise set forth in the Credit
Agreement, the provisions of this Agreement may not be modified, amended,
restated or supplemented, whether or not the modification, amendment,
restatement or supplement is supported by new consideration, except by a written
instrument duly executed and delivered by the Administrative Agent and the
Grantors.

 

(d)                                 Except as otherwise set forth in the Credit
Agreement or this Agreement, any waiver of the terms and conditions of this
Agreement, or any Event of Default and its consequences hereunder or thereunder,
and any consent or approval required or permitted by this Agreement to be given,
may be made or given with, but only with, the written consent of the
Administrative Agent on such terms and conditions as specified in the written
instrument granting such waiver, consent or approval.

 

(e)                                  Any failure or delay by the Administrative
Agent to require strict performance by the Grantors of any of the provisions,
warranties, terms, and conditions contained herein, or in any other agreement,
document, or instrument, shall not affect the Administrative Agent’s right to
demand strict compliance and performance therewith, and any waiver of any
default shall not waive or affect any other default, whether prior or subsequent
thereto, and whether of the same or of a different type.  None of the
warranties, conditions, provisions, and terms contained herein, or in any other
agreement, document, or instrument, shall be deemed to have been waived by any
act or knowledge of the Administrative Agent, its agents, officers, or
employees, but only by an instrument in writing, signed by an officer of the
Administrative Agent and directed to the Grantors, specifying such waiver.

 

11

--------------------------------------------------------------------------------


 

(f)                                   If any term or provision of this Agreement
conflicts with any term or provision of the Credit Agreement, the term or
provision of the Credit Agreement shall control.

 

(g)                                  If any provision hereof shall be deemed to
be invalid by any court, such invalidity shall not affect the remainder of this
Agreement.

 

(h)                                 This Agreement supersedes all prior oral and
written agreements between the parties hereto on the subject matter hereof.

 

(i)                                     This Agreement shall be binding upon,
and for the benefit of, the parties hereto and their respective legal
representatives, successors, and assigns.

 

(j)                                    This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same agreement.

 

17.                               Amendment and Restatement of Existing Patent
Assignment.  This Agreement constitutes an amendment and restatement of the
Existing Patent Assignment in its entirely and the Existing Patent Assignment
shall thereafter be and shall be deemed replaced and superseded in all respects
by this Agreement.  The execution of this Agreement shall not operate as a
novation, waiver of any right, power or remedy of the Administrative Agent or
Secured Parties, nor constitute a waiver of any provision of the Existing Patent
Assignment.  Each Grantor (i) acknowledges and agrees that this Agreement does
not constitute a novation or termination of the “Secured Obligations” under the
Existing Patent Assignment or the other Loan Documents as in effect prior to the
effective date of the amendment and restatement of the Existing Patent
Assignment (the “Restatement Effective Date”) and which remain outstanding as of
the Restatement Effective Date, (ii) acknowledges and agrees that the “Secured
Obligations” under the Existing Patent Assignment and the other Loan Documents
are in all respects continuing (as amended and restated hereby and which are in
all respects hereinafter subject to the terms herein), (iii) ratifies and
reaffirms all of its payments and performance obligations, contingent or
otherwise, under each Loan Document, (iv) and ratifies and reaffirms each of the
liens and security interests granted by it to Bank of America, N.A., as
administrative agent for the benefit of the secured parties named in (or
referred to in) the Existing Patent Assignment, in or pursuant to the Existing
Patent Assignment, and confirms and agrees that such liens and security
interests are in all respects continuing and in full force and effect and shall
continue to secure all of the Secured Obligations, including without limitation,
all Obligations under the Credit Agreement and (v) agrees that this Agreement
shall in no manner impair or otherwise adversely affect any of such liens and
security interests.

 

[Remainder of page intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

 

“Grantors”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Patent Security Agreement

 

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

 

 

a Nevada limited liability gaming company

 

 

 

By: B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

By: BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE
R.L. DE C.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for the Grantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Amended and Restated Patent Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL ENTERTAINMENT, INC.,

 

a Minnesota corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Patent Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL INTERNATIONAL LLC,
a Nevada limited liability company

 

 

 

By: SHUFFLE MASTER INTERNATIONAL, INC., the Sole Member of SHFL INTERNATIONAL
LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Patent Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL PROPERTIES LLC,
a Nevada limited liability company

 

 

 

By: SHFL ENTERTAINMENT, INC., the Sole Member of SHFL PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Patent Security Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

AS OF THE DATE FIRST

ABOVE WRITTEN:

 

“Administrative Agent”

 

BANK OF AMERICA, N.A.,

as Administrative Agent for the Secured Parties

 

 

By:

 

 

Name:

 

Title:

 

 

Amended and Restated Patent Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO
AMENDED AND RESTATED PATENT SECURITY AGREEMENT

 

U.S. PATENTS AND PATENT APPLICATIONS

 

Title

 

Application
No.

 

Filing
Date

 

Patent No.

 

Issue Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated Patent Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AMENDED AND RESTATED PATENT SECURITY AGREEMENT

 

SUPPLEMENTAL PATENT SECURITY AGREEMENT

 

THIS SUPPLEMENTAL PATENT SECURITY AGREEMENT (this “Agreement”), dated as of
[ · ], is made by each of the signatories hereto indicated as a Grantor (each a
“Grantor” and collectively, the “Grantors”) in favor of Bank of America, N.A.,
as administrative agent (in such capacity and together with its successors and
assigns, the “Administrative Agent”), for the benefit of the Secured Parties
under the Credit Agreement (as defined below). Capitalized terms not defined
herein have the meanings assigned to them in the Patent Security Agreement (as
defined below), and if not defined therein, then in the Credit Agreement (as
defined below):

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of April 19, 2013, among Borrower, the Lenders referred to therein, and
the Administrative Agent (as amended by the Amendment No. 1 to Second Amended
and Restated Credit Agreement, dated as of August 27, 2013, and as it may from
time to time be further amended, restated, extended, renewed, modified or
supplemented, the “Credit Agreement”), Bally Technologies, Inc., a Nevada
corporation (“Borrower”) and certain of its subsidiaries, including the 
Grantors, executed and delivered that certain Amended and Restated Patent
Security Agreement (the “Patent Security Agreement”), dated as of November 25,
2013.

 

WHEREAS, pursuant to the Patent Security Agreement, the Grantors, among other
things, granted a security interest in (a) all of the Grantors’ now-existing, or
hereafter acquired, right, title, and interest in and to all of the Grantors’
patents, together with all applications, registrations, and recordings relating
to the foregoing in the United States Patent and Trademark Office (“USPTO”) or
in any similar office or agency of the United States, any State thereof, or any
political subdivision thereof, or in any other countries, and all reissues,
divisions, continuations, continuations-in-part, extensions, reexaminations and
renewals thereof, including those patents, applications, registrations and
recordings described in Schedule 1 hereto (the “Patents”); (b) all patentable
inventions and improvements thereto; (c) all licenses and sublicenses of
Patents, to the extent that there exists no prohibition as a matter of law or
pursuant to such agreements governing such license or sublicense on the transfer
thereof for security as contemplated by this Agreement; (d) any and all proceeds
of any of the foregoing, including license fees, royalties, payments, claims,
damages, and proceeds of suit now or hereafter due and/or payable with respect
thereto;  and (e) the right to sue or otherwise recover for past, present and
future infringement or other violation of the Patents or any licenses with
respect thereto (collectively, the “Collateral”) which includes, without
limitation, Collateral of the Grantors acquired after the date of the Patent
Security Agreement (the “After-Acquired Patents”); and

 

WHEREAS, pursuant to the Patent Security Agreement, the Grantors agreed to
execute and deliver this Agreement with respect to certain After-Acquired
Patents in order to record with

 

--------------------------------------------------------------------------------


 

the United States Patent and Trademark Office the Administrative Agent’s
security interest in such After-Acquired Patents.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Grantor hereby agrees with the Administrative Agent as follows:

 

Section 1.              Grant of Security Interest in Patent Collateral.  For
valuable consideration, the Grantors and each of them hereby jointly and
severally pledge and grant to the Administrative Agent (for and on behalf of the
Secured Parties) a security interest, to secure the prompt and indefeasible
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, acceleration or otherwise) of the Secured
Obligations, and each of them, in and to the After-Acquired Patents described in
Schedule 1 attached hereto.

 

Section 2.              Guaranty and Security Agreement.  The security interest
granted pursuant to this Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Patent Security
Agreement, and each Grantor hereby acknowledges and agrees that the rights and
remedies of the Administrative Agent with respect to the security interest in
the After-Acquired Patents are more fully set forth in the Patent Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

 

Section 3.              Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 4.              Governing Law.  This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

Sincerely,

 

 

 

 

 

[ · ]

 

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[ · ]

 

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED

 

 

as of the date first above written:

 

 

 

 

 

Bank of America, N.A.

 

 

as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[SIGNATURE PAGE TO SUPPLEMENTAL PATENT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
SUPPLEMENTAL PATENT SECURITY AGREEMENT

 

U.S. PATENTS AND PATENT APPLICATIONS

 

Title

 

Application
No.

 

Filing
Date

 

Patent No.

 

Issue Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO
AMENDED AND RESTATED PATENT SECURITY AGREEMENT

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of
                                    ,                 , by
                                                , a
                                                       (“Joining Party”), and
delivered to Bank of America, N.A., as administrative agent (in such capacity
and together with its successors and assigns, the “Administrative Agent”),
pursuant to the Amended and Restated Patent Security Agreement dated as of
November 25, 2013, made by each of the Grantors listed on the signature pages
thereto and certain other Grantors party thereto from time to time in favor of
the Administrative Agent for the benefit of the Secured Parties (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Patent Security Agreement”).  Terms used but not defined in this Joinder shall
have the meanings defined for those terms in the Patent Security Agreement.

 

RECITALS

 

(A)          The  Patent Security Agreement was made by the Grantors in favor of
the Administrative Agent for the benefit of the Secured Parties in accordance
with that certain Second Amended and Restated Credit Agreement dated as of April
19, 2013 (as amended by the Amendment No. 1 to Second Amended and Restated
Credit Agreement, dated as of August 27, and as it may from time to time be
further amended, restated, extended, renewed, modified or supplemented, the
“Credit Agreement”), by and among Bally Technologies, Inc., a Nevada corporation
(“Borrower”), the Lenders therein named and Bank of America, N.A., as the
Administrative Agent.

 

(B)          Joining Party has become a Subsidiary of Borrower, and as such is
required pursuant to Section 6.12 of the Credit Agreement to become a Grantor
under the Patent Security Agreement.

 

(C)          Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the Loans under the Credit Agreement
and the availability of financing accommodations to the Loan Parties under the
Secured Cash Management Agreements and Secured Hedge Agreements.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)           By this Joinder, Joining Party becomes a “Grantor” under and
pursuant to Section 8 of the  Patent Security Agreement.  Joining Party agrees
that, upon its execution hereof, it will become a Grantor under the  Patent
Security Agreement with respect to the Secured Obligations, and will be bound by
all terms, conditions, and duties applicable to a Grantor under the  Patent
Security Agreement.  Without limiting the foregoing, the Joining Party hereby
pledges and grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in, and a continuing lien on, all of the Collateral
of the Joining Party, wherever located and whether

 

--------------------------------------------------------------------------------


 

now owned or existing or at any time hereafter acquired by the Joining Party or
in which the Joining Party now has or at any time in the future may acquire any
right, title or interest, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by required
prepayment, declaration, acceleration or otherwise) of the Secured Obligations.
Each reference to a “Grantor” in the Patent Security Agreement shall be deemed
to include the Joining Party.

 

(2)           The Joining Party represents and warrants that the representations
and warranties made by it as a Grantor under the Patent Security Agreement
(giving effect to this Joinder and to any supplements to the schedules thereto
delivered in connection herewith) are true and correct in all material respects
on and as of the date hereof (with all references to “the date hereof” contained
in the Patent Security Agreement being references to the date of this Joinder
with respect to the Joining Party).

 

(3)           The Joining Party hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all of Grantors’
Patents registered, or subject to pending applications, in the USPTO as of the
date hereof.

 

(4)           Except as expressly supplemented hereby, the Patent Security
Agreement shall remain in full force and effect.

 

(5)           This Joinder shall be governed by, and construed in accordance
with, the law of the State of New York.

 

(6)           The effective date of this Joinder is                   ,
            .

 

 

 

“Joining Party”

 

 

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO
INSTRUMENT OF JOINDER

 

U.S. PATENTS AND PATENT APPLICATIONS

 

Title

 

Application
No.

 

Filing
Date

 

Patent No.

 

Issue Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Amended Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

Execution Version

 

AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

 

This AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT (this “Agreement”) dated
as of November 25, 2013, is made by Bally Technologies, Inc., a Nevada
corporation (“Borrower”) and each of its subsidiaries listed on the signature
pages hereto (each a “Subsidiary Grantor”, and together with Borrower and each
other Person who may become a party hereto pursuant to Section 8 of this
Agreement, the “Grantors”), in favor of Bank of America, N.A., as administrative
agent (in such capacity and together with its successors and assigns, the
“Administrative Agent”), for the benefit of the Secured Parties under the Credit
Agreement referred to below, with reference to the following facts:

 

RECITALS

 

A.                                    Pursuant to that Certain Credit Agreement,
dated as of September 26, 2008, among Borrower, the Lenders referred to therein,
and the Administrative Agent (as from time to time amended, restated, extended,
renewed, modified or supplemented), the Grantors executed and delivered that
certain Trademark Assignment, dated as of September 26, 2008 (as from time to
time amended, restated, extended, renewed, modified or supplemented, the
“Existing Trademark Assignment”).

 

B.                                    Borrower has entered into that certain
Second Amended and Restated Credit Agreement dated as of April 19, 2013 among
Borrower, the Lenders referred to therein, and the Administrative Agent (as
amended by the Amendment No. 1 to Second Amended and Restated Credit Agreement,
dated as of August 27, 2013, and as it may from time to time be further amended,
restated, extended, renewed, modified or supplemented, the “Credit Agreement”),
and accordingly the parties hereto desire to amend and restate the Existing
Trademark Assignment pursuant to this Agreement.  This Agreement is one of the
Loan Documents referred to in the Credit Agreement.

 

C.                                    The Subsidiary Grantors have guaranteed
the obligations of Borrower pursuant to the Credit Agreement.

 

D.                                    Pursuant to the Credit Agreement, the
Lenders had made, and are making, certain credit facilities available to
Borrower.  Additionally, as contemplated by the Credit Agreement, from time to
time, certain Secured Parties may enter into Secured Cash Management Agreements
and/or Secured Hedge Agreements with the Borrower and/or the Grantors.

 

E.                                     As a condition to the continued
availability of such credit facilities, Secured Cash Management Agreements and
Secured Hedge Agreements, the Grantors are required to enter into this Agreement
to pledge certain Collateral (as hereinafter defined) to the Administrative
Agent for the benefit of the Secured Parties as herein provided.

 

F.                                      The Grantors expect to realize direct
and indirect benefits as the result of the availability of (i) the
aforementioned credit facilities to the Borrower and (ii) the aforementioned
Secured Cash Management Agreements and Secured Cash Hedge Agreements, as the
result of financial or business support which will be provided to the Grantors
by Borrower and each other Grantor.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend and maintain the
aforementioned credit facilities to Borrower and the Secured Parties to extend
and maintain the financial accommodations under the Secured Cash Management
Agreements and Secured Hedge Agreements, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Grantors hereby jointly and severally represent, warrant, covenant and agree as
follows:

 

1.                                      Definitions.  Terms defined in the
Credit Agreement and not otherwise defined in this Agreement shall have the
meanings defined for those terms in the Credit Agreement.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Agreement” means this Amended and Restated Trademark Security Agreement, and
any extensions, modifications, renewals, restatements, supplements or amendments
hereof, including, without limitation, any documents or agreements by which
additional Grantors become party hereto.

 

“Collateral” means and includes all of the following: (a) all of the Grantors’
now-existing, or hereafter acquired, right, title, and interest in and to all of
the Grantors’ trademarks, trade names, trade styles, trade dress, logos and
service marks; all prints and labels on which said trademarks, trade names,
trade styles, and service marks appear, have appeared, or will appear, and all
designs and general intangibles of a like nature; all applications,
registrations, and recordings relating to the foregoing in the United States
Patent and Trademark Office (“USPTO”) or in any similar office or agency of the
United States, any State thereof, or any political subdivision thereof, or in
any other countries, and all reissues, extensions, and renewals thereof,
including those trademark registrations and applications described in Schedule 1
hereto (the “Trademarks”); (b) the goodwill of the business symbolized by each
of the Trademarks, including, without limitation, all customer lists and other
records relating to the distribution of products or services bearing the
Trademarks; (c) all licenses and sublicenses of Trademarks, to the extent that
there exists no prohibition as a matter of law or pursuant to such agreements
governing such license or sublicense on the transfer thereof for security as
contemplated by this Agreement; (d) any and all proceeds of any of the
foregoing, including license fees, royalties, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto; and
(e) the right to sue or otherwise recover for past, present and future
infringement or other violation of the Trademarks or any licenses with respect
thereto. Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 2 hereof
attach to any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law.

 

2

--------------------------------------------------------------------------------


 

“Grantors” means those Persons mentioned in the preamble to this Assignment and
those entities that become parties hereto as provided in Section 6.12 of the
Credit Agreement or Section 8 hereof, and each of them, and any one or more of
them, jointly and severally.

 

“Secured Obligations” means (a) in the case of Borrower, any and all present and
future Obligations of any type or nature of Borrower arising under or relating
to the Credit Agreement, the Secured Cash Management Agreements, the Secured
Hedge Agreements and the Loan Documents or any one or more of them and (b) in
the case of the Subsidiary Grantors, all present and future Obligations of any
type or nature of the Subsidiary Grantors, or any one or more of them, arising
under or relating to the Guaranty or any other Loan Documents, or with respect
to any Secured Cash Management Agreement or any Secured Hedge Agreement or any
one or more of them; provided, that in the case of each Grantor (other than the
Borrower), the Secured Obligations of such Grantor shall exclude any Excluded
Swap Obligations of such Grantor.

 

2.                                      Grant of Security Interest.  For
valuable consideration, the Grantors and each of them hereby jointly and
severally pledge and grant to the Administrative Agent (for and on behalf of the
Secured Parties) a security interest, to secure the prompt and indefeasible
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, acceleration or otherwise) of the Secured
Obligations, and each of them, in and to all of the presently existing and
hereafter acquired Collateral.  This Agreement is a continuing and irrevocable
agreement and all the rights, powers, privileges and remedies hereunder shall
apply to any and all Secured Obligations, including those arising under
successive transactions which shall either continue the Secured Obligations,
increase or decrease them and notwithstanding the bankruptcy of any Grantor or
any other event or proceeding affecting any Grantor.

 

3.                                      Representations, Warranties and
Covenants.  The Grantors, and each of them, represent, warrant and agree that:

 

(a)                                 All of the existing Collateral is valid and
subsisting in full force and effect, and the Grantors have good and marketable
title thereto, and the right and power to grant the security interests granted
hereunder.  The Grantors will, at their expense, perform all acts and execute
all documents necessary to maintain the existence of the Collateral as valid and
subsisting, including, without limitation, the filing of any maintenance fees or
affidavits.  The Collateral is not subject to any Liens or licenses of any
nature whatsoever, whether recorded or unrecorded, except as permitted by the
Credit Agreement.

 

(b)                                 As of the date hereof, none of the Grantors
owns any Trademarks registered, or subject to pending applications, in the
USPTO, other than those against which the Administrative Agent has already
perfected a security interest pursuant to the Existing Trademark Assignment, or
those described in Schedule 1.

 

(c)                                  Upon the delivery of any report
supplementing Schedule 5.17 to the Credit Agreement made pursuant to
Section 6.02(j) of the Credit Agreement, the applicable Grantor shall execute
and deliver to the Administrative Agent a supplement to this Agreement
substantially in the form of Exhibit A hereto granting the Administrative Agent
a security interest in any Trademarks reflected on such report supplementing

 

3

--------------------------------------------------------------------------------


 

Schedule 5.17 to the Credit Agreement.  Each Grantor authorizes the
Administrative Agent to modify this Agreement by amending Schedule 1 to include
any new Trademark, and any Trademark renewal of any Grantor applied for and or
otherwise obtained hereafter.

 

(d)                                 No Grantor has abandoned any of the
Trademarks, and no Grantor will do any act, or omit to do any act, whereby the
Trademarks may become abandoned, canceled, invalidated, or unenforceable, where
such abandonment, cancellation, invalidation, or unenforceability, may
constitute a Material Adverse Effect.  Each Grantor shall notify the
Administrative Agent promptly if it knows, or has reason to know, of any reason
why any application, registration, or recording may become abandoned, canceled,
invalidated, or unenforceable, and if as a result thereof, a Material Adverse
Effect may result.

 

(e)                                  The Grantors will render any assistance, as
the Administrative Agent may reasonably determine is necessary, to the
Administrative Agent in any proceeding before the USPTO, any federal or state
court, or any similar office or agency in the United States, or any State
therein, or any other country, to protect the Administrative Agent’s security
interest in the Trademarks.

 

(f)                                   The Grantors assume all responsibility and
liability arising from the use of the Trademarks, and each Grantor hereby
indemnifies and holds the Administrative Agent and each of the Secured Parties
harmless from and against any claim, suit, loss, damage, or expense (including
reasonable attorneys’ fees) arising out of any alleged defect in any product
manufactured, promoted, or sold by any Grantor (or any Affiliate or Subsidiary
thereof) in connection with any Trademark or out of the manufacture, promotion,
labeling, sale, or advertisement of any such product by any Grantor or any
Affiliate or Subsidiary thereof.

 

(g)                                  The Grantors shall promptly notify the
Administrative Agent in writing of any adverse determination in any proceeding
in the USPTO or any other foreign or domestic Governmental Agency, court or
body, regarding any Grantor’s ownership of any of the Trademarks.  In the event
of any material infringement of any of the Trademarks by a third party, the
Grantors shall promptly notify the Administrative Agent of such infringement and
sue for and diligently pursue damages for such infringement unless it is in the
best interest of the Grantors not to pursue such proceeding.  In the event that
the Grantors elect not to pursue any rights that might apply to the applicable
Grantor in connection with the infringement, the Grantors will notify the
Administrative Agent of such election.

 

(h)                                 Each Grantor shall, at its sole expense, do,
make, execute and deliver all such additional and further acts, things,
assurances, and instruments, in each case in form and substance satisfactory to
the Administrative Agent, relating to the creation, validity, or perfection of
the security interests provided for in this Agreement under 35 U.S.C.
Section 261, 15 U.S.C. Section 1051 et seq., the Uniform Commercial Code or
other Law of the United States, the State of New York, or of any countries or
other States as the Administrative Agent may from time to time reasonably
request, and shall take all such

 

4

--------------------------------------------------------------------------------


 

other action as the Administrative Agent may reasonably require to more
completely vest in and assure to the Administrative Agent its security interest
in any of the Collateral, and each Grantor hereby irrevocably authorizes the
Administrative Agent or its designee, at such Grantor’s expense, to execute such
documents, and file such financing statements with respect thereto with or
without such Grantor’s signature, as the Administrative Agent may reasonably
deem appropriate.  In the event that any recording or refiling (or the filing of
any statement of continuation or assignment of any financing statement) or any
other action, is required at any time to protect and preserve such security
interest, the Grantors shall, at their sole cost and expense, cause the same to
be done or taken at such time and in such manner as may be necessary and as may
be reasonably requested by the Administrative Agent.  Each Grantor further
authorizes the Administrative Agent to have this or any other similar security
agreement recorded or filed with the USPTO or other appropriate federal, state
or government office.

 

(i)                                     Following the Administrative Agent’s
request thereof and the applicable Grantor’s failure to perform, the
Administrative Agent is hereby irrevocably appointed by each Grantor as its
lawful attorney and agent, with full power of substitution to execute and
deliver on behalf of and in the name of any or all Grantors, such financing
statements and other documents and agreements, and to take such other action as
the Administrative Agent may deem necessary for the purpose of perfecting,
protecting or effecting the security interests granted herein and effected
hereby, and any mortgages or Liens necessary or desirable to implement or
effectuate the same, under any applicable Law, and the Administrative Agent is
hereby authorized to file on behalf of and in the name of any or all Grantors,
at the Grantors’ sole expense, such financing statements, documents and
agreements in any appropriate governmental office.

 

(j)                                    The Administrative Agent may, in its sole
discretion, pay any amount, or do any act which the Grantors fail to pay or do
as required hereunder to preserve, defend, protect, maintain, record, amend, or
enforce the Secured Obligations, the Collateral, or the security interest
granted hereunder, including, but not limited to, all filing or recording fees,
court costs, collection charges, and reasonable attorneys’ fees.  The Grantors
will be liable to the Administrative Agent for any such payment, which payment
shall be deemed an advance by the Lenders to the Grantors, shall be payable on
demand, together with interest at the per annum rate then applicable to Base
Rate Advances under the Credit Agreement, or the Default Rate, if applicable,
and shall be part of the Secured Obligations.

 

4.                                      Events of Default.  Any “Event of
Default” as defined in the Credit Agreement shall constitute an Event of Default
hereunder.

 

5.                                      Rights and Remedies.  Upon the
occurrence and during the continuance of any such Event of Default, in addition
to all other rights and remedies of the Administrative Agent, whether provided
under Law, the Credit Agreement or otherwise, the Administrative Agent may
enforce its security interest hereunder which may be exercised without notice
to, or consent by, any Grantor, except as such notice or consent is expressly
provided for hereunder.  Upon such enforcement:

 

5

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent may use any of the
Trademarks for the sale of goods, completion of work in process, or rendering of
services in connection with enforcing any security interest granted to the
Administrative Agent by Grantors.

 

(b)                                 the Administrative Agent may grant such
license or licenses relating to the Collateral for such term or terms, on such
conditions and in such manner, as the Administrative Agent shall, in its sole
discretion, deem appropriate.  Such license or licenses may be general, special,
or otherwise, and may be granted on an exclusive or nonexclusive basis
throughout all or part of the United States of America, its territories and
possessions, and all foreign countries.

 

(c)                                  the Administrative Agent may assign, sell,
or otherwise dispose of the Collateral, or any part thereof, either with or
without special conditions or stipulations, except that the Administrative Agent
agrees to provide the Grantors with five (5) days’ prior written notice of any
proposed disposition of the Collateral.  The requirement of sending notice
conclusively shall be met if such notice is mailed, first class mail, postage
prepaid, to Borrower, on behalf of all Grantors.  Each Grantor hereby
irrevocably appoints Borrower as its agent for the purpose of receiving notice
of sale hereunder, and agrees that such Grantor conclusively shall be deemed to
have received notice of sale when notice of sale has been given to Borrower. 
Each Grantor expressly waives any right to receive notice of any public or
private sale of any Collateral or other security for the Secured Obligations
except as expressly provided in this Section 5(c).  The Administrative Agent
shall have the power to buy the Collateral, or any part thereof, and the
Administrative Agent shall also have the power to execute assurances and perform
all other acts which the Administrative Agent may, in the Administrative Agent’s
sole discretion, deem appropriate or proper to complete such assignment, sale,
or disposition.  In any such event, the Grantors shall be liable for any
deficiency.

 

(d)                                 In addition to the foregoing, in order to
implement the assignment, sale or other disposition of any of the Collateral
pursuant to Section 5(c) hereof, the Administrative Agent may, at any time,
execute and deliver, on behalf of the Grantors, and each of them, pursuant to
the authority granted in powers of attorney, one or more instruments of
assignment of the Trademarks (or any application, registration, or recording
relating thereto), in form suitable for filing, recording, or registration.  The
Grantors agree to pay the Administrative Agent, on demand, all costs incurred in
any such transfer of the Collateral, including, but not limited to any taxes,
fees, and reasonable attorneys’ fees.

 

(e)                                  The Administrative Agent may first apply
the proceeds actually received from any such use, license, assignment, sale, or
other disposition of Collateral first to the reasonable costs and expenses
thereof, including, without limitation, reasonable attorneys’ fees and all
legal, travel, and other expenses which may be incurred by the Administrative
Agent.  Thereafter, the Administrative Agent may apply any remaining proceeds to
such of the Secured Obligations as provided in the Credit Agreement.  The
Grantors shall remain liable to the Administrative Agent for any expenses or
Secured Obligations remaining unpaid after the application of such proceeds, and
the Grantors

 

6

--------------------------------------------------------------------------------


 

will pay the Administrative Agent, on demand, any such unpaid amount, together
with interest at the rate(s) set forth in the Credit Agreement.

 

(f)                                   Upon request of the Administrative Agent,
the Grantors shall supply to the Administrative Agent, or the Administrative
Agent’s designee, the Grantors’ knowledge and expertise relating to the
manufacture and sale of the products and services bearing the Trademarks and the
Grantors’ customer lists and other records relating to the Trademarks and the
distribution thereof.

 

Nothing contained herein shall be construed as requiring the Administrative
Agent to take any such action at any time.  All of the Administrative Agent’s
rights and remedies, whether provided under Law, the Credit Agreement, this
Agreement, or otherwise, shall be cumulative, and none is exclusive of any right
or remedy otherwise provided herein or in any of the other Loan Documents, at
law or in equity.  Such rights and remedies may be enforced alternatively,
successively, or concurrently.

 

6.                                      Waivers.

 

(a)                                 Each Grantor hereby waives any and all
rights that it may have to a judicial hearing, if any, in advance of the
enforcement of any of the Administrative Agent’s rights hereunder, including,
without limitation, its rights following any Event of Default and during the
continuance thereof to take immediate possession of the Collateral and exercise
its rights with respect thereto.

 

(b)                                 The Administrative Agent shall not be
required to marshal any present or future security for (including, but not
limited to, this Agreement and the Collateral subject to a security interest
hereunder), or guaranties of, the Secured Obligations or any of them, or to
resort to such security or guaranties in any particular order.  Each Grantor
hereby agrees that it will not invoke any Law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Agreement or any other instrument
evidencing any of the Secured Obligations or by which any of such Secured
Obligations is secured or guaranteed, and each Grantor hereby irrevocably waives
the benefits of all such Laws.

 

(c)                                  Except for notices specifically provided
for herein, each Grantor hereby expressly waives demand, notice, protest, notice
of acceptance of this Agreement, notice of loans made, credit extended,
collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description.  With respect both to the
Secured Obligations and any collateral therefor, each Grantor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, of any Person primarily or secondarily liable, to the acceptance
of partial payment thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Administrative
Agent may deem advisable.  The Administrative Agent shall have no duty as to the
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, nor as to the preservation of any rights
pertaining thereto except as otherwise required by Law.  The Administrative
Agent may exercise its rights with respect to the Collateral without

 

7

--------------------------------------------------------------------------------


 

resorting or regard to other collateral or sources of reimbursement for
liability.  The Administrative Agent shall not be deemed to have waived any of
its rights upon or under the Credit Agreement or the Collateral unless such
waiver be in writing and signed by the Administrative Agent.  No delay or
omission on the part of the Administrative Agent in exercising any right shall
operate as a waiver of any right on any future occasion.  All rights and
remedies of the Administrative Agent under the Credit Agreement or on the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly or concurrently.

 

7.                                      Costs and Expenses.

 

(a)                                 Without limiting any reimbursement
obligations under the Credit Agreement and the other Loan Documents, and without
duplication thereof, the Grantors will pay any and all charges, costs and taxes
incurred in implementing or subsequently amending this Agreement, including,
without limitation, recording and filing fees, appraisal fees, stamp taxes, and
reasonable fees and disbursements of each Secured Party’s counsel incurred by
each Secured Party, and fees and time charges for attorneys who may be employees
of each Secured Party, in connection with this Agreement, and in the enforcement
of this Agreement and in the enforcement or foreclosure of any Liens, security
interests or other rights of any Secured Party under this Agreement, or under
any other documentation heretofore, now, or hereafter given to any Secured Party
in furtherance of the transactions contemplated hereby.

 

(b)                                 The Grantors agree to reimburse each Secured
Party for and indemnify it against, any and all losses, expenses and liabilities
(including liabilities for penalties) of whatever kind or nature sustained and
reasonably incurred in connection with any claim, demand, suit or legal or
arbitration proceeding relating to this Agreement, or the exercise of any rights
or powers hereunder, including reasonable attorneys’ fees and disbursements, and
fees and time charges for attorneys who may be employees of such Secured Party,
except losses, expenses and liabilities arising out of such Secured Party’s own
gross negligence or willful misconduct.

 

8.                                      Joinder.  Any other Person may become a
Grantor hereunder and become bound by the terms and conditions of this Agreement
by executing and delivering to the Administrative Agent an Instrument of Joinder
substantially in the form attached hereto as Exhibit B, accompanied by such
documentation as the Administrative Agent may require to establish the due
organization, valid existence and good standing of such Person, its
qualification to engage in business in each material jurisdiction in which it is
required to be so qualified, its authority to execute, deliver and perform this
Agreement, and the identity, authority and capacity of each Responsible Officer
thereof authorized to act on its behalf.

 

9.                                      Release of Grantors.  This Agreement and
all of the Secured Obligations of the Grantors hereunder shall be released upon
termination of the Aggregate Commitments and payment in full of all of the
Secured Obligations (other than (A) contingent indemnification obligations as to
which no claim has been made and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and

 

8

--------------------------------------------------------------------------------


 

the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made).

 

Additionally, Collateral that is released or is required to be released from the
security interest created by this Agreement in order to permit the Grantors to
consummate any disposition of stock or assets, merger, consolidation,
amalgamation, acquisition, transfer or dividend payment or distribution that the
Grantors are permitted to consummate pursuant to the Loan Documents, if any,
shall be so released by the Administrative Agent at such times and to the extent
necessary or appropriate to permit the Grantors to consummate such permitted
transactions promptly following the Administrative Agent’s receipt of written
request therefor by the Grantors specifying the purpose for which release is
requested and such further certificates or other documents as the Administrative
Agent shall request in its reasonable discretion to confirm that the Grantors
are permitted to consummate such permitted transaction and to confirm its
replacement Lien on appropriate collateral (unless replacement collateral is not
required pursuant to the Loan Documents).  Any request for any permitted release
shall be transmitted to the Administrative Agent.

 

Upon such release of the Grantors’ Secured Obligations hereunder, or release of
Collateral permitted hereunder, the Administrative Agent shall return any
Collateral to the Grantors, or to the Person or Persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things, reasonably required for the
return of the applicable Collateral to the Grantors, or to the Person or Persons
legally entitled thereto, and to evidence or document the release of the
Administrative Agent’s and the other Secured Party’s interests in such
Collateral arising under this Agreement, all as reasonably requested by, and at
the sole expense of, the Grantors.

 

10.                               Continuing Effect.  This Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against the Grantors for liquidation or reorganization, should
the Grantors become insolvent or make an assignment for the benefit of creditors
or should a receiver or trustee be appointed for all or any significant part of
the Grantors’ assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by the
Administrative Agent or any other Secured Party, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

11.                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent, and any attempted assignment without such consent shall be
null and void.  By accepting the benefits of the Loan Documents, each Hedge Bank
and Cash Management Bank agrees to be bound by all of the applicable provisions
thereof.

 

9

--------------------------------------------------------------------------------


 

12.                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Grantor and
the Administrative Agent, subject to any consents required under the Credit
Agreement; provided that any provision of this Agreement imposing obligations on
any Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent; provided, further, no such waiver
amendment, supplement or modification shall require the consent of any Hedge
Bank or Cash Management Bank except as may be expressly provided in the Credit
Agreement.

 

13.                               Additional Powers and Authorization.  The
Administrative Agent shall be entitled to the benefits accruing to it as the
Administrative Agent under the Credit Agreement and the other Loan Documents. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may employ agents, trustees, or attorneys-in-fact and may vest any of them
with any Property (including, without limitation, any Collateral assigned
hereunder), title, right or power deemed necessary for the purposes of such
appointment.

 

14.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.

 

15.                               SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.

 

(a)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY

 

10

--------------------------------------------------------------------------------


 

BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE GRANTORS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

16.                               Miscellaneous.

 

(a)                                 The Grantors and the Administrative Agent
may from time to time agree in writing to the release of certain of the
Collateral from the security interest created hereby.

 

(b)                                 Any notice, request, demand or other
communication required or permitted under this Agreement shall be in writing and
shall be deemed to be properly given if done in accordance with Section 10.02 of
the Credit Agreement.

 

(c)                                  Except as otherwise set forth in the Credit
Agreement, the provisions of this Agreement may not be modified, amended,
restated or supplemented, whether or not the modification, amendment,
restatement or supplement is supported by new consideration, except by a written
instrument duly executed and delivered by the Administrative Agent  and the
Grantors.

 

(d)                                 Except as otherwise set forth in the Credit
Agreement or this Agreement, any waiver of the terms and conditions of this
Agreement, or any Event of Default and its consequences hereunder or thereunder,
and any consent or approval required or permitted by this Agreement to be given,
may be made or given with, but only with, the written consent of the
Administrative Agent on such terms and conditions as specified in the written
instrument granting such waiver, consent or approval.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Any failure or delay by the Administrative
Agent to require strict performance by the Grantors of any of the provisions,
warranties, terms, and conditions contained herein, or in any other agreement,
document, or instrument, shall not affect the Administrative Agent’s right to
demand strict compliance and performance therewith, and any waiver of any
default shall not waive or affect any other default, whether prior or subsequent
thereto, and whether of the same or of a different type.  None of the
warranties, conditions, provisions, and terms contained herein, or in any other
agreement, document, or instrument, shall be deemed to have been waived by any
act or knowledge of the Administrative Agent, its agents, officers, or
employees, but only by an instrument in writing, signed by an officer of the
Administrative Agent and directed to the Grantors, specifying such waiver.

 

(f)                                   If any term or provision of this Agreement
conflicts with any term or provision of the Credit Agreement, the term or
provision of the Credit Agreement shall control.

 

(g)                                  If any provision hereof shall be deemed to
be invalid by any court, such invalidity shall not affect the remainder of this
Agreement.

 

(h)                                 This Agreement supersedes all prior oral and
written assignments and agreements between the parties hereto on the subject
matter hereof.

 

(i)                                     This Agreement shall be binding upon,
and for the benefit of, the parties hereto and their respective legal
representatives, successors, and assigns.

 

(j)                                    This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same agreement.

 

17.                               Amendment and Restatement of Existing
Trademark Assignment.  This Assignment constitutes an amendment and restatement
of the Existing Trademark Assignment in its entirely and the Existing Trademark
Assignment shall thereafter be and shall be deemed replaced and superseded in
all respects by this Agreement.  The execution of this Agreement shall not
operate as a novation, waiver of any right, power or remedy of the
Administrative Agent or Secured Parties, nor constitute a waiver of any
provision of the Existing Trademark Assignment.  Each Grantor (i) acknowledges
and agrees that this Agreement does not constitute a novation or termination of
the “Secured Obligations” under the Existing Trademark Assignment or the other
Loan Documents as in effect prior to the effective date of the amendment and
restatement of the Existing Trademark Assignment (the “Restatement Effective
Date”) and which remain outstanding as of the Restatement Effective Date,
(ii) acknowledges and agrees that the “Secured Obligations” under the Existing
Trademark Assignment and the other Loan Documents are in all respects continuing
(as amended and restated hereby and which are in all respects hereinafter
subject to the terms herein), (iii) ratifies and reaffirms all of its payments
and performance obligations, contingent or otherwise, under each Loan Document,
(iv) and ratifies and reaffirms each of the liens and security interests granted
by it to Bank of America, N.A., as administrative agent for the benefit of the
secured parties named in (or referred to in) the Existing Trademark Assignment,
in or pursuant to the Existing Patent

 

12

--------------------------------------------------------------------------------


 

Assignment, and confirms and agrees that such liens and security interests are
in all respects continuing and in full force and effect and shall continue to
secure all of the Secured Obligations, including without limitation, all
Obligations under the Credit Agreement and (v) agrees that this Assignment shall
in no manner impair or otherwise adversely affect any of such liens and security
interests.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

 

“Grantors”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

 

 

a Nevada limited liability gaming company

 

 

 

By:         B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of
BALLY GAMING SERVICES, LLC

 

 

 

By:         BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS,
S. DE R.L. DE C.V.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL ENTERTAINMENT, INC.,

 

a Minnesota corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL INTERNATIONAL LLC,

 

a Nevada limited liability company

 

 

 

By:         SHUFFLE MASTER INTERNATIONAL, INC., the Sole Member of SHFL
INTERNATIONAL LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL PROPERTIES LLC,

 

a Nevada limited liability company

 

 

 

By:         SHFL ENTERTAINMENT, INC., the Sole Member of SHFL PROPERTIES LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

AS OF THE DATE FIRST

ABOVE WRITTEN:

 

“Administrative Agent”

 

BANK OF AMERICA, N.A.,

as Administrative Agent for the Secured Parties

 

 

By:

 

 

Name:

 

Title:

 

 

Amended and Restated Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO
AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

 

U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

 

Trademark

 

App. No.

 

App.
Date

 

Reg. No.

 

Registration
Date

 

Status

 

Post Reg.
Owner

 

Registrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

 

SUPPLEMENTAL TRADEMARK SECURITY AGREEMENT

 

THIS SUPPLEMENTAL TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
[ · ], is made by each of the signatories hereto indicated as a Grantor (each a
“Grantor” and collectively, the “Grantors”) in favor of Bank of America, N.A.,
as administrative agent (in such capacity and together with its successors and
assigns, the “Administrative Agent”), for the benefit of the Secured Parties
under the Credit Agreement (as defined below). Capitalized terms not defined
herein have the meanings assigned to them in the Trademark Security Agreement
(as defined below), and if not defined therein, then in the Credit Agreement (as
defined below):

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of April 19, 2013, among Borrower, the Lenders referred to therein, and
the Administrative Agent (as amended by the Amendment No. 1 to Second Amended
and Restated Credit Agreement, dated as of August 27, 2013, and as it may from
time to time be further amended, restated, extended, renewed, modified or
supplemented, the “Credit Agreement”), Bally Technologies, Inc., a Nevada
corporation (“Borrower”) and certain of its subsidiaries, including the 
Grantors, executed and delivered that certain Amended and Restated Trademark
Security Agreement (the “Trademark Security Agreement”), dated as of
November 25, 2013.

 

WHEREAS, pursuant to the Trademark Security Agreement, the Grantors, among other
things, granted a security interest in (a) all of the Grantors’ now-existing, or
hereafter acquired, right, title, and interest in and to all of the Grantors’
trademarks, trade names, trade styles, trade dress, logos and service marks; all
prints and labels on which said trademarks, trade names, trade styles, and
service marks appear, have appeared, or will appear, and all designs and general
intangibles of a like nature; all applications, registrations, and recordings
relating to the foregoing in the United States Patent and Trademark Office
(“USPTO”) or in any similar office or agency of the United States, any State
thereof, or any political subdivision thereof, or in any other countries, and
all reissues, extensions, and renewals thereof, including those trademark
registrations and applications described in Schedule 1 hereto (the
“Trademarks”); (b) the goodwill of the business symbolized by each of the
Trademarks, including, without limitation, all customer lists and other records
relating to the distribution of products or services bearing the Trademarks;
(c) all licenses and sublicenses of Trademarks, to the extent that there exists
no prohibition as a matter of law or pursuant to such agreements governing such
license or sublicense on the transfer thereof for security as contemplated by
this Agreement; (d) any and all proceeds of any of the foregoing, including
license fees, royalties, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and (e) the right to sue or
otherwise recover for past, present and future infringement or other violation
of the Trademarks or any licenses with respect thereto (in any case, not
including any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect

 

--------------------------------------------------------------------------------


 

thereto, solely to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law) (collectively, the
“Collateral”) which includes, without limitation, Collateral of the Grantors
acquired after the date of the Trademark Security Agreement (the “After-Acquired
Trademarks”); and

 

WHEREAS, pursuant to the Trademark Security Agreement, the Grantors agreed to
execute and deliver this Agreement with respect to certain After-Acquired
Trademarks in order to record with the United States Patent and Trademark Office
the Administrative Agent’s security interest in such After-Acquired Trademarks.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Grantor hereby agrees with the Administrative Agent as follows:

 

Section 1.                                           Grant of Security Interest
in Trademark Collateral.  For valuable consideration, the Grantors and each of
them hereby jointly and severally pledge and grant to the Administrative Agent
(for and on behalf of the Secured Parties) a security interest, to secure the
prompt and indefeasible payment and performance in full when due (whether at
stated maturity, by required prepayment, declaration, acceleration or otherwise)
of the Secured Obligations, and each of them, in and to the After-Acquired
Trademarks described in Schedule 1 attached hereto.

 

Section 2.                                           Guaranty and Security
Agreement.  The security interest granted pursuant to this Agreement is granted
in conjunction with the security interest granted to the Administrative Agent
pursuant to the Trademark Security Agreement, and each Grantor hereby
acknowledges and agrees that the rights and remedies of the Administrative Agent
with respect to the security interest in the After-Acquired Trademarks are more
fully set forth in the Trademark Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 

Section 3.                                           Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

Section 4.                                           Governing Law.  This
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

Sincerely,

 

 

 

 

 

[ · ]

 

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[ · ]

 

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED

 

 

as of the date first above written:

 

 

 

 

 

Bank of America, N.A.

 

 

as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[SIGNATURE PAGE TO SUPPLEMENTAL TRADEMARK SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
SUPPLEMENTAL TRADEMARK SECURITY AGREEMENT

 

U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

 

Trademark

 

App. No.

 

App.
Date

 

Reg. No.

 

Registration
Date

 

Status

 

Post Reg.
Owner

 

Registrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of
                                  ,                by
                            , a
                                                           (“Joining Party”),
and delivered to Bank of America, N.A., as administrative agent (in such
capacity and together with its successors and assigns, the “Administrative
Agent”), pursuant to the Amended and Restated Trademark Security Agreement dated
as of November 25, 2013, made by each of the Grantors listed on the signature
pages thereto and certain other Grantors party thereto from time to time in
favor of the Administrative Agent for the benefit of the Secured Parties (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Trademark Security Agreement”).  Terms used but not defined in this
Joinder shall have the meanings defined for those terms in the Trademark
Security Agreement.

 

RECITALS

 

(A)                               The Trademark Security Agreement was made by
the Grantors in favor of the Administrative Agent for the benefit of the Secured
Parties in accordance with that certain Second Amended and Restated Credit
Agreement dated as of April 19, 2013 (as amended by the Amendment No. 1 to
Second Amended and Restated Credit Agreement, dated as of August 27, and as it
may from time to time be further amended, restated, extended, renewed, modified
or supplemented, the “Credit Agreement”), by and among Bally Technologies, Inc.,
a Nevada corporation (“Borrower”), the Lenders therein named and Bank of
America, N.A., as the Administrative Agent.

 

(B)                               Joining Party has become a Subsidiary of
Borrower, and as such is required pursuant to Section 6.12 of the Credit
Agreement to become a Grantor under the Trademark Security Agreement.

 

(C)                               Joining Party expects to realize direct and
indirect benefits as a result of the availability to Borrower of the Loans under
the Credit Agreement and the availability of financing accommodations to the
Loan Parties under the Secured Cash Management Agreements and Secured Hedge
Agreements.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)                                 By this Joinder, Joining Party becomes a
“Grantor” under and pursuant to Section 8 of the Trademark Security Agreement. 
Joining Party agrees that, upon its execution hereof, it will become a Grantor
under the Trademark Security Agreement with respect to the Secured Obligations,
and will be bound by all terms, conditions, and duties applicable to a Grantor
under the Assignment.  Without limiting the foregoing, the Joining Party hereby
pledges and grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in, and a

 

--------------------------------------------------------------------------------


 

continuing lien on, all of the Collateral of the Joining Party, wherever located
and whether now owned or existing or at any time hereafter acquired by the
Joining Party or in which the Joining Party now has or at any time in the future
may acquire any right, title or interest, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by required prepayment, declaration, acceleration or otherwise) of the Secured
Obligations.  Each reference to a “Grantor” in the Trademark Security Agreement
shall be deemed to include the Joining Party.

 

(2)                                 The Joining Party represents and warrants
that the representations and warranties made by it as a Grantor under the
Trademark Security Agreement (giving effect to this Joinder and to any
supplements to the schedules thereto delivered in connection herewith) are true
and correct in all material respects on and as of the date hereof (with all
references to “the date hereof” contained in the Trademark Security Agreement
being references to the date of this Joinder with respect to the Joining Party).

 

(3)                                 The Joining Party hereby represents and
warrants that set forth on Schedule I attached hereto is a true and correct
schedule of all of Grantors’ Trademarks registered, or subject to pending
applications, in the USPTO as of the date hereof.

 

(4)                                 Except as expressly supplemented hereby, the
Trademark Security Agreement shall remain in full force and effect.

 

(5)                                 This Joinder shall be governed by, and
construed in accordance with, the law of the State of New York.

 

(6)                                 The effective date of this Joinder is
                  ,             .

 

--------------------------------------------------------------------------------


 

 

 

“Joining Party”

 

 

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO
INSTRUMENT OF JOINDER

 

U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

 

Trademark

 

App. No.

 

App.
Date

 

Reg. No.

 

Registration
Date

 

Status

 

Post Reg.
Owner

 

Registrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Amended Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

Execution Version

 

AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

 

This AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT (this “Agreement”) dated
as of November 25, 2013, is made by Bally Technologies, Inc., a Nevada
corporation (“Borrower”) and each of its subsidiaries listed on the signature
pages hereto (each a “Subsidiary Grantor”, and together with Borrower and each
other Person who may become a party hereto pursuant to Section 8 of this
Agreement, the “Grantors”), in favor of Bank of America, N.A., as administrative
agent (in such capacity and together with its successors and assigns, the
“Administrative Agent”), for the benefit of the Secured Parties under the Credit
Agreement referred to below, with reference to the following facts:

 

RECITALS

 

A.                                    Pursuant to that certain Credit Agreement,
dated as of September 26, 2008, among Borrower, the Lenders referred to therein,
and the Administrative Agent (as from time to time amended, restated, extended,
renewed, modified or supplemented), the Grantors executed and delivered that
certain Copyright Assignment, dated as of September 26, 2008 (as from time to
time amended, restated, extended, renewed, modified or supplemented, the
“Existing Copyright Assignment”).

 

B.                                    Borrower has entered into that certain
Second Amended and Restated Credit Agreement, dated as of April 19, 2013, among
Borrower, the Lenders referred to therein, and the Administrative Agent (as
amended by the Amendment No. 1 to Second Amended and Restated Credit Agreement,
dated as of August 27, 2013, and as it may from time to time be further amended,
restated, extended, renewed, modified or supplemented, the “Credit Agreement”),
and accordingly the parties hereto desire to amend and restate the Existing
Copyright Assignment pursuant to this Agreement.  This Agreement is one of the
Loan Documents referred to in the Credit Agreement.

 

C.                                    The Subsidiary Grantors have guaranteed
the obligations of Borrower pursuant to the Credit Agreement.

 

D.                                    Pursuant to the Credit Agreement, the
Lenders had made, and are making, certain credit facilities available to
Borrower.  Additionally, as contemplated by the Credit Agreement, from time to
time, certain Secured Parties may enter into Secured Cash Management Agreements
and/or Secured Hedge Agreements with the Borrower and/or the Grantors.

 

E.                                     As a condition to the continued
availability of such credit facilities, Secured Cash Management Agreements and
Secured Hedge Agreements, the Grantors are required to enter into this Agreement
to pledge certain Collateral (as hereinafter defined) to the Administrative
Agent for the benefit of the Secured Parties as herein provided.

 

F.                                      The Grantors expect to realize direct
and indirect benefits as the result of the availability of (i) the
aforementioned credit facilities to the Borrower and (ii) the aforementioned
Secured Cash Management Agreements and Secured Cash Hedge Agreements, as the
result of financial or business support which will be provided to the Grantors
by Borrower and each other Grantor.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend and maintain the
aforementioned credit facilities to Borrower and the Secured Parties to extend
and maintain the financial accommodations under the Secured Cash Management
Agreements and Secured Hedge Agreements, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Grantors hereby jointly and severally represent, warrant, covenant and agree as
follows:

 

1.                                      Definitions.  Terms defined in the
Credit Agreement and not otherwise defined in this Agreement shall have the
meanings defined for those terms in the Credit Agreement.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Agreement” means this Amended and Restated Copyright Security Agreement, and
any extensions, modifications, renewals, restatements, supplements or amendments
hereof, including, without limitation, any documents or agreements by which
additional Grantors become party hereto.

 

“Collateral” means and includes all of the following: (a) all of the Grantors’
now-existing, or hereafter acquired, right, title, and interest in and to all of
the Grantors’ copyrights and copyrightable works (whether or not the underlying
works of authorship have been published), together with all applications,
registrations, and recordings relating to the foregoing in the United States
Copyright Office (“USCO”) or in any similar office or agency of the United
States, any State thereof, or any political subdivision thereof, or in any other
countries, and extensions and renewals thereof, including those copyright
applications, registrations and recordings described in Schedule 1 hereto (the
“Copyrights”); (b) all licenses and sublicenses of Copyrights, to the extent
that there exists no prohibition as a matter of law or pursuant to such
agreements governing such license or sublicense on the transfer thereof for
security as contemplated by this Agreement; (c) any and all proceeds of any of
the foregoing, including license fees, royalties, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto; and
(d) the right to sue or otherwise recover for past, present and future
infringement or other violation of the Copyrights or any licenses with respect
thereto.

 

“Grantors” means those Persons mentioned in the preamble to this Agreement and
those entities that become parties hereto as provided in Section 6.12 of the
Credit Agreement or Section 8 hereof, and each of them, and any one or more of
them, jointly and severally.

 

“Secured Obligations” means (a) in the case of Borrower, any and all present and
future Obligations of any type or nature of Borrower arising under or relating
to the Credit Agreement, the Secured Cash Management Agreements, the Secured
Hedge Agreements and the Loan Documents or any one or more of them and (b) in
the case of the Subsidiary Grantors, all present and future Obligations of any
type or nature of the Subsidiary Grantors, or any one or more of them, arising
under or relating to the Guaranty or any other Loan Documents, or with respect
to any Secured Cash Management Agreement or any Secured Hedge Agreement or any
one or more of them; provided, that in the case of each Grantor (other than
Borrower), the Secured Obligations of such Grantor shall exclude any Excluded
Swap Obligations of such Grantor.

 

2

--------------------------------------------------------------------------------


 

2.                                      Grant of Security Interest.  For
valuable consideration, the Grantors and each of them hereby jointly and
severally pledge and grant to the Administrative Agent (for and on behalf of the
Secured Parties) a security interest, to secure the prompt and indefeasible
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, acceleration or otherwise) of the Secured
Obligations, and each of them, in and to all of the presently existing and
hereafter acquired Collateral.  This Agreement is a continuing and irrevocable
agreement and all the rights, powers, privileges and remedies hereunder shall
apply to any and all Secured Obligations, including those arising under
successive transactions which shall either continue the Secured Obligations,
increase or decrease them and notwithstanding the bankruptcy of any Grantor or
any other event or proceeding affecting any Grantor.

 

3.                                      Representations, Warranties and
Covenants.  The Grantors, and each of them, represent, warrant and agree that:

 

(a)                                 All of the existing Collateral is valid and
subsisting in full force and effect, and the Grantors own the sole, full, and
clear title thereto, and the right and power to grant the security interests
granted hereunder. The Grantors will, at their expense, perform all acts and
execute all documents necessary to maintain the existence of the Collateral as
valid and subsisting, including, without limitation, the filing of any
maintenance fees or affidavits, except as would not reasonably be expected to
result in a Material Adverse Effect.  The Collateral is not subject to any Liens
or licenses of any nature whatsoever, whether recorded or unrecorded, except as
permitted by the Credit Agreement.

 

(b)                                 As of the date hereof, none of the Grantors
owns any Copyrights registered, or subject to pending applications, in the USCO
other than those against which the Administrative Agent already has perfected a
security interest pursuant to the Existing Copyright Assignment, or those
described in Schedule 1.

 

(c)                                  Upon the delivery of any report
supplementing Schedule 5.17 to the Credit Agreement made pursuant to
Section 6.02(j) of the Credit Agreement, the applicable Grantor shall execute
and deliver to the Administrative Agent a supplement to this Agreement
substantially in the form of Exhibit A hereto granting the Administrative Agent
a security interest in any Copyrights reflected on such report supplementing
Schedule 5.17 to the Credit Agreement.  Each Grantor authorizes the
Administrative Agent to modify this Agreement by amending Schedule 1 to include
any new Copyright, and any Copyright renewal of any Grantor applied for and or
otherwise obtained hereafter.

 

(d)                                 No Grantor will do any act, or omit to do
any act, whereby the Copyrights may become abandoned, canceled, invalidated, or
unenforceable, where such abandonment, cancellation, invalidation, or
unenforceability would reasonably be expected to result in a Material Adverse
Effect.  Each Grantor shall notify the Administrative Agent promptly if it
knows, or has reason to know, of any reason why any application, registration,
or recording may become abandoned, canceled, invalidated, or unenforceable, and
if as a result thereof, a Material Adverse Effect would reasonably be expected
to occur.

 

3

--------------------------------------------------------------------------------


 

(e)                                  The Grantors will render any assistance, as
the Administrative Agent may reasonably determine is necessary, to the
Administrative Agent in any proceeding before the USCO, any federal or state
court, or any similar office or agency in the United States, or any State
therein, or any other country, to protect the Administrative Agent’s security
interest in the Copyrights.

 

(f)                                   The Grantors assume all responsibility and
liability arising from the use of the Copyrights, and each Grantor hereby
indemnifies and holds the Administrative Agent and each of the Secured Parties
harmless from and against any claim, suit, loss, damage, or expense (including
reasonable attorneys’ fees) arising out of any alleged defect in any product
manufactured, promoted, or sold by any Grantor (or any Affiliate or Subsidiary
thereof) in connection with any Copyrights.

 

(g)                                  The Grantors shall promptly notify the
Administrative Agent in writing of any adverse determination in any proceeding
in the USCO or any other foreign or domestic Governmental Agency, court or body,
regarding any Grantor’s ownership of any of the Copyrights, which would
reasonably be expected to result in a Material Adverse Effect.  In the event of
any material infringement of any of the Copyrights by a third party which would
reasonably be expected to result in a Material Adverse Effect, the Grantors
shall promptly notify the Administrative Agent of such infringement and sue for
and diligently pursue damages for such infringement unless it is in the best
interest of the Grantors not to pursue such proceeding.  In the event that the
Grantors elect not to pursue any rights that might apply to the applicable
Grantor in connection with such infringement, the Grantors will notify the
Administrative Agent of such election.

 

(h)                                 Each Grantor shall, at its sole expense, do,
make, execute and deliver all such additional and further acts, things,
assurances, and instruments, in each case in form and substance satisfactory to
the Administrative Agent, relating to the creation, validity, or perfection of
the security interests provided for in this Agreement under 35 U.S.C.
Section 261, 15 U.S.C. Section 1051 et seq., the Uniform Commercial Code or
other Law of the United States, the State of New York, or of any countries or
other States as the Administrative Agent may from time to time reasonably
request, and shall take all such other action as the Administrative Agent may
reasonably require to more completely vest in and assure to the Administrative
Agent its security interest in any of the Collateral, and each Grantor hereby
irrevocably authorizes the Administrative Agent or its designee, at such
Grantor’s expense, to execute such documents, and file such financing statements
with respect thereto with or without such Grantor’s signature, as the
Administrative Agent may reasonably deem appropriate.  In the event that any
recording or refiling (or the filing of any statement of continuation or
assignment of any financing statement) or any other action, is required at any
time to protect and preserve such security interest, the Grantors shall, at
their sole cost and expense, cause the same to be done or taken at such time and
in such manner as may be necessary and as may be reasonably requested by the
Administrative Agent.  Each Grantor further authorizes the Administrative Agent
to have this or any other similar security agreement recorded or filed with the
USCO or other appropriate federal, state or government office.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Following the Administrative Agent’s
request thereof and the applicable Grantor’s failure to perform, the
Administrative Agent is hereby irrevocably appointed by each Grantor as its
lawful attorney and agent, with full power of substitution to execute and
deliver on behalf of and in the name of any or all Grantors, such financing
statements and other documents and agreements, and to take such other action as
the Administrative Agent may deem necessary for the purpose of perfecting,
protecting or effecting the security interests granted herein and effected
hereby, and any mortgages or Liens necessary or desirable to implement or
effectuate the same, under any applicable Law, and the Administrative Agent is
hereby authorized to file on behalf of and in the name of any or all Grantors,
at the Grantors’ sole expense, such financing statements, documents and
agreements in any appropriate governmental office.

 

(j)                                    The Administrative Agent may, in its sole
discretion, pay any amount, or do any act which the Grantors fail to pay or do
as required hereunder to preserve, defend, protect, maintain, record, amend, or
enforce the Secured Obligations, or the security interest granted hereunder,
including, but not limited to, all filing or recording fees, court costs,
collection charges, and reasonable attorneys’ fees.  The Grantors will be liable
to the Administrative Agent for any such payment, which payment shall be deemed
an advance by the Lenders to the Grantors, shall be payable on demand, together
with interest at the per annum rate then applicable to Base Rate Advances under
the Credit Agreement, or the Default Rate, if applicable, and shall be part of
the Secured Obligations.

 

4.                                      Events of Default.  Any “Event of
Default” as defined in the Credit Agreement shall constitute an Event of Default
hereunder.

 

5.                                      Rights and Remedies.  Upon the
occurrence and during the continuance of any such Event of Default, in addition
to all other rights and remedies of the Administrative Agent, whether provided
under Law, the Credit Agreement or otherwise, the Administrative Agent may
enforce its security interest hereunder which may be exercised without notice
to, or consent by, any Grantor, except as such notice or consent is expressly
provided for hereunder.  Upon such enforcement:

 

(a)                                 the Administrative Agent may use any of the
Copyrights for the sale of goods, completion of work in process, or rendering of
services in connection with enforcing any security interest granted to the
Administrative Agent by the Grantors.

 

(b)                                 the Administrative Agent may grant such
license or licenses relating to the Collateral for such term or terms, on such
conditions and in such manner, as the Administrative Agent shall, in its sole
discretion, deem appropriate.  Such license or licenses may be general, special,
or otherwise, and may be granted on an exclusive or nonexclusive basis
throughout all or part of the United States of America, its territories and
possessions, and all foreign countries.

 

(c)                                  the Administrative Agent may assign, sell,
or otherwise dispose of the Collateral, or any part thereof, either with or
without special conditions or stipulations, except that the Administrative Agent
agrees to provide the Grantors with five (5) days’

 

5

--------------------------------------------------------------------------------


 

prior written notice of any proposed disposition of the Collateral.  The
requirement of sending notice conclusively shall be met if such notice is
mailed, first class mail, postage prepaid, to Borrower, on behalf of all
Grantors.  Each Grantor hereby irrevocably appoints Borrower as its agent for
the purpose of receiving notice of sale hereunder, and agrees that such Grantor
conclusively shall be deemed to have received notice of sale when notice of sale
has been given to Borrower.  Each Grantor expressly waives any right to receive
notice of any public or private sale of any Collateral or other security for the
Secured Obligations except as expressly provided in this Section 5(c).  The
Administrative Agent shall have the power to buy the Collateral, or any part
thereof, and the Administrative Agent shall also have the power to execute
assurances and perform all other acts which the Administrative Agent may, in the
Administrative Agent’s sole discretion, deem appropriate or proper to complete
such assignment, sale, or disposition.  In any such event, the Grantors shall be
liable for any deficiency.

 

(d)                                 In addition to the foregoing, in order to
implement the assignment, sale or other disposition of any of the Collateral
pursuant to Section 5(c) hereof, the Administrative Agent may, at any time,
execute and deliver, on behalf of the Grantors, and each of them, pursuant to
the authority granted in powers of attorney, one or more instruments of
assignment of the Copyrights (or any application, registration, or recording
relating thereto), in form suitable for filing, recording, or registration.  The
Grantors agree to pay the Administrative Agent, on demand, all costs incurred in
any such transfer of the Collateral, including, but not limited to any taxes,
fees, and reasonable attorneys’ fees.

 

(e)                                  The Administrative Agent may first apply
the proceeds actually received from any such use, license, assignment, sale, or
other disposition of Collateral first to the reasonable costs and expenses
thereof, including, without limitation, reasonable attorneys’ fees and all
legal, travel, and other expenses which may be incurred by the Administrative
Agent.  Thereafter, the Administrative Agent may apply any remaining proceeds to
such of the Secured Obligations as provided in the Credit Agreement.  The
Grantors shall remain liable to the Administrative Agent for any expenses or
Secured Obligations remaining unpaid after the application of such proceeds, and
the Grantors will pay the Administrative Agent, on demand, any such unpaid
amount, together with interest at the rate(s) set forth in the Credit Agreement.

 

(f)                                   Upon request of the Administrative Agent,
the Grantors shall supply to the Administrative Agent, or the Administrative
Agent’s designee, the Grantors’ knowledge and expertise relating to the
manufacture and sale of the products and services relating to the Copyrights and
the Grantors’ customer lists and other records relating to the Copyrights and
the distribution thereof.

 

Nothing contained herein shall be construed as requiring the Administrative
Agent to take any such action at any time.  All of the Administrative Agent’s
rights and remedies, whether provided under Law, the Credit Agreement, this
Agreement, or otherwise, shall be cumulative, and none is exclusive of any right
or remedy otherwise provided herein or in any of the other Loan Documents, at
law or in equity.  Such rights and remedies may be enforced alternatively,
successively, or concurrently.

 

6

--------------------------------------------------------------------------------


 

6.                                      Waivers.

 

(a)                                 Each Grantor hereby waives any and all
rights that it may have to a judicial hearing, if any, in advance of the
enforcement of any of the Administrative Agent’s rights hereunder, including,
without limitation, its rights following any Event of Default and during the
continuance thereof to take immediate possession of the Collateral and exercise
its rights with respect thereto.

 

(b)                                 The Administrative Agent shall not be
required to marshal any present or future security for (including, but not
limited to, this Agreement and the Collateral subject to a security interest
hereunder), or guaranties of, the Secured Obligations or any of them, or to
resort to such security or guaranties in any particular order.  Each Grantor
hereby agrees that it will not invoke any Law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Agreement or any other instrument
evidencing any of the Secured Obligations or by which any of such Secured
Obligations is secured or guaranteed, and each Grantor hereby irrevocably waives
the benefits of all such Laws.

 

(c)                                  Except for notices specifically provided
for herein, each Grantor hereby expressly waives demand, notice, protest, notice
of acceptance of this Agreement, notice of loans made, credit extended,
collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description.  With respect both to the
Secured Obligations and any collateral therefor, each Grantor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, of any Person primarily or secondarily liable, to the acceptance
of partial payment thereon and the settlement, compromising or adjusting of any
thereof, all in such manner and at such time or times as the Administrative
Agent may deem advisable.  The Administrative Agent shall have no duty as to the
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, nor as to the preservation of any rights
pertaining thereto except as otherwise required by Law.  The Administrative
Agent may exercise its rights with respect to the Collateral without resorting
or regard to other collateral or sources of reimbursement for liability.  The
Administrative Agent shall not be deemed to have waived any of its rights upon
or under the Credit Agreement or the Collateral unless such waiver be in writing
and signed by the Administrative Agent.  No delay or omission on the part of the
Administrative Agent in exercising any right shall operate as a waiver of any
right on any future occasion.  All rights and remedies of the Administrative
Agent under the Credit Agreement or on the Collateral, whether evidenced hereby
or by any other instrument or papers, shall be cumulative and may be exercised
singularly or concurrently.

 

7.                                      Costs and Expenses.

 

(a)                                 Without limiting any reimbursement
obligations under the Credit Agreement and the other Loan Documents, and without
duplication thereof, the Grantors will pay any and all charges, costs and taxes
incurred in implementing or subsequently amending this Agreement, including,
without limitation, recording and filing fees, appraisal fees, stamp taxes, and
reasonable fees and disbursements of each Secured

 

7

--------------------------------------------------------------------------------


 

Party’s counsel incurred by each Secured Party, and fees and time charges for
attorneys who may be employees of  each Secured Party, in connection with this
Agreement, and in the enforcement of this Agreement and in the enforcement or
foreclosure of any Liens, security interests or other rights of any Secured
Party under this Agreement, or under any other documentation heretofore, now, or
hereafter given to any Secured Party in furtherance of the transactions
contemplated hereby.

 

(b)                                 The Grantors agree to reimburse each Secured
Party for and indemnify it against, any and all losses, expenses and liabilities
(including liabilities for penalties) of whatever kind or nature sustained and
reasonably incurred in connection with any claim, demand, suit or legal or
arbitration proceeding relating to this Agreement, or the exercise of any rights
or powers hereunder, including reasonable attorneys’ fees and disbursements, and
fees and time charges for attorneys who may be employees of  such Secured Party,
except losses, expenses and liabilities arising out of such Secured Party’s own
gross negligence or willful misconduct.

 

8.                                      Joinder.  Any other Person may become a
Grantor hereunder and become bound by the terms and conditions of this Agreement
by executing and delivering to the Administrative Agent an Instrument of Joinder
substantially in the form attached hereto as Exhibit B, accompanied by such
documentation as the Administrative Agent may require to establish the due
organization, valid existence and good standing of such Person, its
qualification to engage in business in each material jurisdiction in which it is
required to be so qualified, its authority to execute, deliver and perform this
Agreement, and the identity, authority and capacity of each Responsible Officer
thereof authorized to act on its behalf.

 

9.                                      Release of Grantors.  This Agreement and
all of the Secured Obligations of the Grantors hereunder shall be released upon
termination of the Aggregate Commitments and payment in full of all of the
Secured Obligations (other than (A) contingent indemnification obligations as to
which no claim has been made and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

 

Additionally, Collateral that is released or is required to be released from the
security interest created by this Agreement in order to permit the Grantors to
consummate any disposition of stock or assets, merger, consolidation,
amalgamation, acquisition, transfer or dividend payment or distribution that the
Grantors are permitted to consummate pursuant to the Loan Documents, if any,
shall be so released by the Administrative Agent at such times and to the extent
necessary or appropriate to permit the Grantors to consummate such permitted
transactions promptly following the Administrative Agent’s receipt of written
request therefor by the Grantors specifying the purpose for which release is
requested and such further certificates or other documents as the Administrative
Agent shall request in its reasonable discretion to confirm that the Grantors
are permitted to consummate such permitted transaction and to confirm its
replacement Lien on appropriate collateral (unless replacement collateral is not
required pursuant

 

8

--------------------------------------------------------------------------------


 

to the Loan Documents).  Any request for any permitted release shall be
transmitted to the Administrative Agent.

 

Upon such release of the Grantors’ Secured Obligations hereunder, or release of
Collateral permitted hereunder, the Administrative Agent shall return any
Collateral to the Grantors, or to the Person or Persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things, reasonably required for the
return of the applicable Collateral to the Grantors, or to the Person or Persons
legally entitled thereto, and to evidence or document the release of the
Administrative Agent’s and the other Secured Party’s interests in such
Collateral arising under this Agreement, all as reasonably requested by, and at
the sole expense of, the Grantors.

 

10.                               Continuing Effect.  This Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against the Grantors for liquidation or reorganization, should
the Grantors become insolvent or make an assignment for the benefit of creditors
or should a receiver or trustee be appointed for all or any significant part of
the Grantors’ assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by the
Administrative Agent or any other Secured Party, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

11.                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent, and any attempted assignment without such consent shall be
null and void.  By accepting the benefits of the Loan Documents, each Hedge Bank
and Cash Management Bank agrees to be bound by all of the applicable provisions
thereof.

 

12.                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Grantor and
the Administrative Agent, subject to any consents required under the Credit
Agreement; provided that any provision of this Agreement imposing obligations on
any Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent; provided, further, no such waiver,
amendment, supplement or modification shall require the consent of any Hedge
Bank or Cash Management Bank except as may be expressly provided in the Credit
Agreement.

 

13.                               Additional Powers and Authorization.  The
Administrative Agent shall be entitled to the benefits accruing to it as the
Administrative Agent under the Credit Agreement and the other Loan Documents. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may employ agents, trustees, or attorneys-in-fact and may vest any of

 

9

--------------------------------------------------------------------------------


 

them with any Property (including, without limitation, any Collateral assigned
hereunder), title, right or power deemed necessary for the purposes of such
appointment.

 

14.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.

 

15.                               SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.

 

(a)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST THE GRANTORS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(b)                                 EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF

 

10

--------------------------------------------------------------------------------


 

THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)                                  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

16.                               Miscellaneous.

 

(a)                                 The Grantors and the Administrative Agent
may from time to time agree in writing to the release of certain of the
Collateral from the security interest created hereby.

 

(b)                                 Any notice, request, demand or other
communication required or permitted under this Agreement shall be in writing and
shall be deemed to be properly given if done in accordance with Section 10.02 of
the Credit Agreement.

 

(c)                                  Except as otherwise set forth in the Credit
Agreement, the provisions of this Agreement may not be modified, amended,
restated or supplemented, whether or not the modification, amendment,
restatement or supplement is supported by new consideration, except by a written
instrument duly executed and delivered by the Administrative Agent and the
Grantors.

 

(d)                                 Except as otherwise set forth in the Credit
Agreement or this Agreement, any waiver of the terms and conditions of this
Agreement, or any Event of Default and its consequences hereunder or thereunder,
and any consent or approval required or permitted by this Agreement to be given,
may be made or given with, but only with, the written consent of the
Administrative Agent on such terms and conditions as specified in the written
instrument granting such waiver, consent or approval.

 

(e)                                  Any failure or delay by the Administrative
Agent to require strict performance by the Grantors of any of the provisions,
warranties, terms, and conditions contained herein, or in any other agreement,
document, or instrument, shall not affect the Administrative Agent’s right to
demand strict compliance and performance therewith, and any waiver of any
default shall not waive or affect any other default, whether prior or subsequent
thereto, and whether of the same or of a different type.  None of the
warranties, conditions, provisions, and terms contained herein, or in any other
agreement, document, or instrument, shall be deemed to have been waived by any
act or knowledge of the Administrative Agent, its agents, officers, or
employees, but only by an instrument in writing, signed by an officer of the
Administrative Agent and directed to the Grantors, specifying such waiver.

 

11

--------------------------------------------------------------------------------


 

(f)                                   If any term or provision of this Agreement
conflicts with any term or provision of the Credit Agreement, the term or
provision of the Credit Agreement shall control.

 

(g)                                  If any provision hereof shall be deemed to
be invalid by any court, such invalidity shall not affect the remainder of this
Agreement.

 

(h)                                 This Agreement supersedes all prior oral and
written agreements between the parties hereto on the subject matter hereof.

 

(i)                                     This Agreement shall be binding upon,
and for the benefit of, the parties hereto and their respective legal
representatives, successors, and assigns.

 

(j)                                    This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same agreement.

 

17.                               Amendment and Restatement of Existing
Copyright Assignment.  This Agreement constitutes an amendment and restatement
of the Existing Copyright Assignment in its entirely and the Existing Copyright
Assignment shall thereafter be and shall be deemed replaced and superseded in
all respects by this Agreement.  The execution of this Agreement shall not
operate as a novation, waiver of any right, power or remedy of the
Administrative Agent or Secured Parties, nor constitute a waiver of any
provision of the Existing Copyright Assignment.  Each Grantor (i) acknowledges
and agrees that this Agreement does not constitute a novation or termination of
the “Secured Obligations” under the Existing Copyright Assignment or the other
Loan Documents as in effect prior to the effective date of the amendment and
restatement of the Existing Copyright Assignment (the “Restatement Effective
Date”) and which remain outstanding as of the Restatement Effective Date,
(ii) acknowledges and agrees that the “Secured Obligations” under the Existing
Copyright Assignment and the other Loan Documents are in all respects continuing
(as amended and restated hereby and which are in all respects hereinafter
subject to the terms herein), (iii) ratifies and reaffirms all of its payments
and performance obligations, contingent or otherwise, under each Loan Document,
(iv) and ratifies and reaffirms each of the liens and security interests granted
by it to Bank of America, N.A., as administrative agent for the benefit of the
secured parties named in (or referred to in) the Existing Copyright Assignment,
in or pursuant to the Existing Copyright Assignment, and confirms and agrees
that such liens and security interests are in all respects continuing and in
full force and effect and shall continue to secure all of the Secured
Obligations, including without limitation, all Obligations under the Credit
Agreement and (v) agrees that this Agreement shall in no manner impair or
otherwise adversely affect any of such liens and security interests.

 

[Remainder of page intentionally left blank.]

 

12

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

 

“Grantors”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

 

 

a Nevada limited liability gaming company

 

 

 

By: B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

By: BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE
R.L. DE C.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for the Grantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Amended and Restated Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL ENTERTAINMENT, INC.,

 

a Minnesota corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL INTERNATIONAL LLC,
a Nevada limited liability company

 

 

 

By: SHUFFLE MASTER INTERNATIONAL, INC., the Sole Member of SHFL INTERNATIONAL
LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

 

SHFL PROPERTIES LLC,
a Nevada limited liability company

 

 

 

By: SHFL ENTERTAINMENT, INC., the Sole Member of SHFL PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Amended and Restated Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

AS OF THE DATE FIRST

ABOVE WRITTEN:

 

“Administrative Agent”

 

BANK OF AMERICA, N.A.,

as Administrative Agent for the Secured Parties

 

 

By:

 

 

Name:

 

Title:

 

 

Amended and Restated Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO
AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

 

Title

 

Registration
Number

 

Registration Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

 

SUPPLEMENTAL COPYRIGHT SECURITY AGREEMENT

 

THIS SUPPLEMENTAL COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of
[ · ], is made by each of the signatories hereto indicated as a Grantor (each a
“Grantor” and collectively, the “Grantors”) in favor of Bank of America, N.A.,
as administrative agent (in such capacity and together with its successors and
assigns, the “Administrative Agent”), for the benefit of the Secured Parties
under the Credit Agreement (as defined below). Capitalized terms not defined
herein have the meanings assigned to them in the Copyright Security Agreement
(as defined below), and if not defined therein, then in the Credit Agreement (as
defined below):

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of April 19, 2013, among Borrower, the Lenders referred to therein, and
the Administrative Agent (as amended by the Amendment No. 1 to Second Amended
and Restated Credit Agreement, dated as of August 27, 2013, and as it may from
time to time be further amended, restated, extended, renewed, modified or
supplemented, the “Credit Agreement”), Bally Technologies, Inc., a Nevada
corporation (“Borrower”) and certain of its subsidiaries, including the 
Grantors, executed and delivered that certain Amended and Restated Copyright
Security Agreement (the “Copyright Security Agreement”), dated as of
November 25, 2013.

 

WHEREAS, pursuant to the Copyright Security Agreement, the Grantors, among other
things, granted a security interest in (a) all of the Grantors’ now-existing, or
hereafter acquired, right, title, and interest in and to all of the Grantors’
copyrights and copyrightable works (whether or not the underlying works of
authorship have been published), together with all applications, registrations,
and recordings relating to the foregoing in the United States Copyright Office
(“USCO”) or in any similar office or agency of the United States, any State
thereof, or any political subdivision thereof, or in any other countries, and
extensions and renewals thereof, including those copyright applications,
registrations and recordings described in Schedule 1 hereto (the “Copyrights”);
(b) all licenses and sublicenses of Copyrights, to the extent that there exists
no prohibition as a matter of law or pursuant to such agreements governing such
license or sublicense on the transfer thereof for security as contemplated by
this Agreement; (c) any and all proceeds of any of the foregoing, including
license fees, royalties, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and (d) the right to sue or
otherwise recover for past, present and future infringement or other violation
of the Copyrights or any licenses with respect thereto (collectively, the
“Collateral”) which includes, without limitation, Collateral of the Grantors
acquired after the date of the Copyright Security Agreement (the “After-Acquired
Copyrights”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Copyright Security Agreement, the Grantors agreed to
execute and deliver this Agreement with respect to certain After-Acquired
Copyrights in order to record with the United States Copyright Office the
Administrative Agent’s security interest in such After-Acquired Copyrights.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Grantor hereby agrees with the Administrative Agent as follows:

 

Section 1.                                           Grant of Security Interest
in Copyright Collateral.  For valuable consideration, the Grantors and each of
them hereby jointly and severally pledge and grant to the Administrative Agent
(for and on behalf of the Secured Parties) a security interest, to secure the
prompt and indefeasible payment and performance in full when due (whether at
stated maturity, by required prepayment, declaration, acceleration or otherwise)
of the Secured Obligations, and each of them, in and to the After-Acquired
Copyrights described in Schedule 1 attached hereto.

 

Section 2.                                           Guaranty and Security
Agreement.  The security interest granted pursuant to this Agreement is granted
in conjunction with the security interest granted to the Administrative Agent
pursuant to the Copyright Security Agreement, and each Grantor hereby
acknowledges and agrees that the rights and remedies of the Administrative Agent
with respect to the security interest in the After-Acquired Copyrights are more
fully set forth in the Copyright Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 

Section 3.                                           Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

Section 4.                                           Governing Law.  This
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

 

Sincerely,

 

 

 

 

 

[ · ]

 

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[ · ]

 

 

as a Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED

 

 

as of the date first above written:

 

 

 

 

 

Bank of America, N.A.

 

 

as the Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[SIGNATURE PAGE TO SUPPLEMENTAL COPYRIGHT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
SUPPLEMENTAL COPYRIGHT SECURITY AGREEMENT

 

REGISTERED COPYRIGHTS

 

Title

 

Registration
Number

 

Registration Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B
TO
AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of
                                    ,                 , by
                                                , a
                                                       (“Joining Party”), and
delivered to Bank of America, N.A., as administrative agent (in such capacity
and together with its successors and assigns, the “Administrative Agent”),
pursuant to the Amended and Restated Copyright Security Agreement dated as of
November 25, 2013, made by each of the Grantors listed on the signature
pages thereto and certain other Grantors party thereto from time to time in
favor of the Administrative Agent for the benefit of the Secured Parties (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Copyright Security Agreement”).  Terms used but not defined in this
Joinder shall have the meanings defined for those terms in the Copyright
Security Agreement.

 

RECITALS

 

(A)                               The  Copyright Security Agreement was made by
the Grantors in favor of the Administrative Agent for the benefit of the Secured
Parties in accordance with that certain Second Amended and Restated Credit
Agreement dated as of April 19, 2013 (as amended by the Amendment No. 1 to
Second Amended and Restated Credit Agreement, dated as of August 27, and as it
may from time to time be further amended, restated, extended, renewed, modified
or supplemented, the “Credit Agreement”), by and among Bally Technologies, Inc.,
a Nevada corporation (“Borrower”), the Lenders therein named and Bank of
America, N.A., as the Administrative Agent.

 

(B)                               Joining Party has become a Subsidiary of
Borrower, and as such is required pursuant to Section 6.12 of the Credit
Agreement to become a Grantor under the Copyright Security Agreement.

 

(C)                               Joining Party expects to realize direct and
indirect benefits as a result of the availability to Borrower of the Loans under
the Credit Agreement and the availability of financing accommodations to the
Loan Parties under the Secured Cash Management Agreements and Secured Hedge
Agreements.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)                                 By this Joinder, Joining Party becomes a
“Grantor” under and pursuant to Section 8 of the  Copyright Security Agreement. 
Joining Party agrees that, upon its execution hereof, it will become a Grantor
under the  Copyright Security Agreement with respect to the Secured Obligations,
and will be bound by all terms, conditions, and duties applicable to a Grantor
under the  Copyright Security Agreement.  Without limiting the foregoing, the
Joining Party hereby pledges and grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in, and a continuing lien
on, all of the Collateral of the Joining Party, wherever located

 

--------------------------------------------------------------------------------


 

and whether now owned or existing or at any time hereafter acquired by the
Joining Party or in which the Joining Party now has or at any time in the future
may acquire any right, title or interest, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by required prepayment, declaration, acceleration or otherwise) of the Secured
Obligations. Each reference to a “Grantor” in the Copyright Security Agreement
shall be deemed to include the Joining Party.

 

(2)                                 The Joining Party represents and warrants
that the representations and warranties made by it as a Grantor under the
Copyright Security Agreement (giving effect to this Joinder and to any
supplements to the schedules thereto delivered in connection herewith) are true
and correct in all material respects on and as of the date hereof (with all
references to “the date hereof” contained in the Copyright Security Agreement
being references to the date of this Joinder with respect to the Joining Party).

 

(3)                                 The Joining Party hereby represents and
warrants that set forth on Schedule 1 attached hereto is a true and correct
schedule of all of Grantors’ Copyrights registered, or subject to pending
applications, in the United States Copyright Office as of the date hereof.

 

(4)                                 Except as expressly supplemented hereby, the
Copyright Security Agreement shall remain in full force and effect.

 

(5)                                 This Joinder shall be governed by, and
construed in accordance with, the law of the State of New York.

 

(6)                                 The effective date of this Joinder is
                  ,             .

 

 

 

“Joining Party”

 

 

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

ACKNOWLEDGED:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO
INSTRUMENT OF JOINDER

 

REGISTERED COPYRIGHTS

 

Title

 

Registration
Number

 

Registration Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------